Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 1 of 90 PageID #:882

EXHIBIT 1

Insurance Policy
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 2 of 90 PagelD #:882 Page 1 of

MS 01 00 05 13
THE TRAVELERS INSURANCE COMPANIES

One Tower Square
Hartford, CT 06183

DECLARATIONS
Policy Number: KTK-CMB-295T670-1-16 issue Date: 09/01/2016

NAMED INSURED AND MAILING ADDRESS:

PITTSFIELD BUILDING LLC

55 E WASHINGTON STREET

CHICAGO, IL 60602

POLICY PERIOD: FROM: 07/10/2016 TO: 07/10/2017

Effective 12:01 a.m. at description and location of property covered.

COVERAGE FORMS AND ENDORSEMENTS FORMING A PART OF THIS POLICY.

The complete policy consists of this Declarations and the Supplemental Coverage Declarations and the forms listed
on MS CO 02 07 99.

PREMIUM: $ 91,888

INSURING COMPANIES:

In return for payment of the premium, the Company agrees with the Named Insured to provide the insurance

afforded by this policy. That insurance will be provided by the Company designated by an “X” below.

x The Travelers Indemnity Company ( a Stock Company)

The company listed above has executed this policy, but it is valid only if countersigned by our authorized

representative.
PRODUCER NAME AND ADDRESS Countersigned by:
CARBONE & MOLLOY INC (Authorized Representative)

346 MAPLE AVE Date:
WESTBURY, NY 11590-3252

Page | of 1

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 3 of 90 PageID #:882 Page 2 of

MS CO 01 07 99

NAMED INSURED

In addition to the first Named Insured shown in the Declarations, the following are added as Named Insured, as
their interest may appear with respect to insurance provided under this policy for the first Named insured shown in
the Declarations:

Any subsidiary company or affiliated company over which the first Named Insured has active management or
maintains more than fifty percent (50%) ownership interest provided the first Named Insured notifies the Company
within ninety (90) days from the date any such subsidiary or affiliate is acquired or formed by the first Named
Insured.

Page 1 of 1
KTK-CMB-295T670-1-16

out:blank 6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 4 of 90 PageID #:882
MS CO 02 07 99

INDEX OF FORMS

Named Insured

Index of Forms

Supplemental Coverage Declarations

Property Coverage Form

Business Income Coverage Form Excluding Extra Expense

Extra Expense

Earthquake and Volcanic Eruption

Flood

Boiler And Machinery

Vacancy Permit

Fungus, Wet Rot, Dry Rot and Other Cause of Loss Changes
Exclusion Nuclear Hazard War Military Action Electronic VMM & Pathogenic
Exclusion of Loss Due to Virus or Bacteria

Expediting Expenses - Boiler and Machinery

Preservation and Protection of Property

General Conditions

Replacement Cost

Extra Expense Deductible

Claim Data Expense

Prohibited Cov Endt

Property Specific Limits Schedule

High and Moderate Hazard Earthquake Areas - U.S.A

Mortgagee Schedule

Exclusion Certain Computer Losses Due to Dates or Times (Prop & BM
Coverages)

Illinois Changes - Cancellation And Nonrenewal

Illinois Changes

JURISDICTIONAL INSPECTIONS OF EQUIP IN THE USA(INCL ITS
TERRITORIES/POSSESSIONS)

IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND BROKER
COMPENSATION

IMPORTANT NOTICE-COMPLAINTS-ILLINOIS

NOT-RELIG FRDM PROT & CIVIL'UNION ACT-IL

Terrorism Disclosure

Cap on Certified Terrorism

Page 1 of 1
KTK-CMB-295T670-1-16

MS CO 01 07 99
MS CO 02 07 99
MS CO 03 07 99
MS C1 00 08 07
MS C1 02 02 00
MS C1 03 07 99
MS C2 02 10 15
MS C2 06 10 15
MS C2 10 01 00
MS C2 15 07 99
MS C2 35 02 07
MS C2 39 12 02
MS C2 42 02 07
MS C3 20 07 99
MS C3 43 12 11
MS C5 01 01 00
MS C5 05 07 99
MS C5 27 03 00
MS C5 30 10 02
MS C5 41 03 15
MS C6 01 07 99
MS C6 05 10 15
MS C6 10 07 99

MS C8 02 07 99
MS C8 69 07 05
MS C8 70 10 10

PN T1 89 10 15

PN T4 54 01 08
PN T5 68 07 12
PN T9 11 03 12
TRIA 01 01 15
TR IA 04 01 15

Page 3 of

6/13/20
 

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 5 of 90 PagelD #:882 Page 1 0

MS C5 05 07 99

|
|
REPLACEMENT COST

This endorsement modifies the Property Coverage Form.
The following Valuation Provisions are added:

A. REPLACEMENT COST

In the event of a covered loss or damage, the Company will determine the value of Covered Property at
replacement cost as of the time and place of loss, without deduction for physical deterioration,
depreciation, obsolescence and depletion, except as otherwise provided in this endorsement or as
stipulated by any other endorsement(s) attached to this policy. This replacement cost valuation is subject
to the following conditions:

1. The Company will not pay more on a replacement cost basis than the least of:

a. The cost to repair, rebuild or replace, at the same site, the Jost, damaged or destroyed property,
with other property of comparable size, material and quality; or
b. The actual amount incurred by the Insured that is necessary to repair, rebuild or replace the lost,
damaged or destroyed property; or
c. The Limit of Insurance applicable to the lost, damaged or destroyed property. i

2. The Company will not pay for any loss or damage on a replacement cost basis until the property is
repaired, rebuilt or replaced, and then only if such repair, rebuilding or replacement is made as soon as
reasonably possible after the loss or damage. If the property is not repaired, rebuilt or replaced as soon
as reasonably possible after the loss or damage, the value of the property will be determined at “Actual
Cash Value". This restriction does not apply to losses less than $25,000.

3. For property to which this replacement cost valuation applies, the Insured may make a claim for loss or
damage on an “Actual Cash Value” basis instead of on a replacement cost basis. In the event the
insured elects to have loss or damage settled on an “Actual Cash Value” basis, the Insured may still
make a claim on a replacement cost basis if the Insured notifies the Company within 180 days after the
loss or damage.

4. The cost to repair, rebuild or replace does not include the increased cost attributable to enforcement of
any ordinance or law regulating the construction, use or repair of any property unless a Limit of
Insurance is specified for Ordinance or Law In the Supplemental Coverage Declarations, and then only
to the extent provided under that coverage.

5. Inthe event the Insured decides to repair, rebuild or replace the damaged or destroyed property,
payment will include any reasonable and necessary architectural, engineering, consulting or
supervisory fees related to the construction, repair or replacement of the damaged or destroyed
property. This will not increase the applicable Limits of Insurance.

B. REPLACEMENT COST EXCEPTIONS

1. Valuable Papers and Records and Electronic Data Processing Data and Media will be valued as
follows:

a. At the Insured’s cost to research, reptace or restore the lost information on lost, damaged or
destroyed Valuable Papers and Records or Electronic Data Processing Data and Media for which
duplicates do not exist;

b. At the cost of blank materials or media and the cost of copying data onto blank materials or media
when duplicates of the papers, records or data exist;

c, Atthe cost of blank materials or media of the same kind and quality if the papers, records or data
are not replaced;

d, At the specified amount per article for those articles which are specifically declared, described and
valued in a schedule forming a part of this policy.

 

 

 

 

2. Brands and Labels - If branded or labeled merchandise that is Covered Property is damaged by a
Covered Cause of Loss and the Company takes all or part of the property at an agreed or appraised
value, the Company will also pay:

Page 1 of 3
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 6 of 90 PagelD #:882 Page 20

MS C5 05 07 99

a, Any expenses incurred by the Insured to:

(1) Stamp the word *Salvage' on the merchandise or its containers, if the stamp will not physically
damage the merchandise; or

(2) Remove the brands or labels, if doing so will not physically damage the merchandise. The
Insured must relabel the merchandise or its containers to comply with the law.

b. Any reduction in the salvage value of the damaged merchandise with the brands or labels
removed.

But this will not increase the Limit(s) of Insurance applicable to the lost or damaged property.

3. “Electronic Data Processing Equipment” will be valued on a replacement cost basis as provided in
Section A. of this endorsement. However, in the event replacement of "Electronic Data Processing
Equipment” with identical property is impossible, the replacement cost will be the cost of items that are
similar to the damaged or destroyed equipment and intended to perform the same function, but which
may include technological advances.

4. “Fine Arts” will be valued at the least of:

a. The cost of reasonably restoring that property; or

b. The cost of replacing that property, at the time and place of loss, with substantially the same
property; or

c. The market value of the property at the time and place of loss or, if the article of property is
specifically declared, described and valued In a schedule forming a part of this policy, the amount
per article specified in the Schedule.

5. “Finished Stock” will be valued at the selling price less discounts and expenses the Insured otherwise
would have had.

6. Pairs, Sets, or Parts

a. Pairs or Sets - In case of loss to any part of a pair or set, the Company may, at its option:
(1) Repair or replace any part to restore the pair or set to its value before the loss; or
(2) Pay the difference between the value of the pair or set before and after the loss.

b. Parts - In case of loss to any part of Covered Property consisting of several parts when complete,
the Company will only pay for the value of the lost or damaged part.

7. Patterns, dies, molds, and forms not in current usage will be valued at “Actual Cash Value”. If loss Is
paid on an “Actual Cash Value” basis, and within 24 months from the date of the loss the Insured
needs to repair or replace one or more of the items, the Company will pay the Insured, subject to the
conditions of this insurance, the difference between “Actual Cash Value” and replacement cost for
those patterns, molds and dies which are actually repaired or replaced.

8. Business Personal Property sold by the Insured but not detivered will be valued at the selling price less
discounts and expenses the Insured otherwise would have had.

9. Business Personal Property of Others will be valued at the amount for which the Insured is liable, not to
exceed the replacement cost.

10. “Stock in Process” will be valued at the cost of “raw stock”, labor expended, plus the proper proportion
of overhead charges.

11. Tenant's Improvements and Betterments will be valued at:

a. Replacement cost of the damaged or destroyed property (subject to the provisions of Section A.
above) if the insured tenant makes the repairs or replaces promptly.

b. A proportion of the insured tenant's original cost if the insured tenant does not make repairs
promptly. The Company will determine the proportionate value as follows:

(1) Multiply the original cost by the number of days from the loss or damage to the expiration of
the lease; and

(2) Divide the amount determined in (1) above by the number of days from the installation of
improvements to the expiration of the lease.

Page 2 of 3
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 7 of 90 PagelD #:882 Page 3 o

MS C5 05 07 99

If the insured tenant's lease contains a renewal option, the expiration of the renewal option period
will replace the expiration of the lease in this procedure.
c. If repaired or replaced at the expense of others, there will be no liability hereunder.

12. “Vacant” property will be valued at “Actual Cash Value”. |
C. ADDITIONAL DEFINITION
The following definition is in addition to those contained in the Property Coverage Form.

“Actual Cash Value” means the cost to repair, rebuild or replace the lost or damaged property, at the time
and place of the loss, with other property of comparable size, material and quality, less allowance for
physical deterioration, depreciation, obsolescence and depletion.

 

 

Page 3 of 3
KTK-CMB-295T670-1-16

out:blank 6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 8 of 90 PagelID #:882 Page 4 of

Supplemental Coverage Declarations

MS CO 03 07 99

READ THE ENTIRE POLICY CAREFULLY TO DETERMINE RIGHTS, DUTIES AND WHAT IS AND IS
NOT COVERED.

A. SCHEDULED LIMITS: insurance applies on a Scheduled Basis as stated in the Specific Limits
Schedule attached to this policy. In no event shall liability exceed any specific Limit of Insurance
shown in this policy for any insured loss, coverage or location(s).

B. LIMITS OF INSURANCE - For application of Limits of Insurance refer to Section O. Limits of
Insurance in the General Conditions:

1.

10.

11.
12.

13.

Electronic Data Processing Equipment and Electronic Data
Processing Data and Media, in any one occurrence:

Accounts Receivable, in any one occurrence:

Valuable Papers, in any one occurrence:

Fine Arts, in any one occurrence:

Newly Constructed or Acquired Property, at any one building,
In any one occurrence:

Number of days 120.

Outdoor Property including Debris Removal, in any one
occurrence:

Personal Effects of Officers and Employees of the Insured, in
any one occurrence:

' Covered Property at Undescribed Premises, in any one

occurrence:
Covered Property in Transit, in any one occurrence:

Pollutant Cleanup and Removal, aggregate in any one policy
year:

Claim Data Expense, in any one occurrence:

Ordinance or Law

Loss to the Undamaged Portion, in any one occurrence:

Demolition, in any one occurrence:

Increased Cost of Construction, in any one occurrence:
Included means, included in the Limit shown for Loss to the
Undamaged Portion.

Rental Value, in any one occurrence, Specific Limits apply as
per MS C6 01.

Extended Rental Value at 60 days.
Civil Authority 30 days.

Claim Data, in any one occurrence:

Page 1 of 4

KTK-CMB-295T670-1-16

fr fF TF FA

25,000
25,000
25,000

25,000

1,000,000
25,000
25,000

100,000

25,000

100,000
25,000

2,500,000

Included

Included

25,000

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 9 of 90 PagelD #:882 Page 5 of

MS CO 03 07 99

14. Extra Expense, in any one occurrence: $ 25,000
Civil Authority 30 days.

15. Earthquake and Voicanic Eruption ~ aggregate in any one
policy year, for all losses covered under this policy,
commencing with the inception date of this policy:

a. Occurring in Alaska, Hawaii or Puerto Rico: Not Covered
b. Occurring in California: Not Covered

¢. Occurring in High and Moderate Hazard Earthquake and
Volcanic Eruption Areas as per MS C6 05: Not Covered

d. Occurring anywhere else in the Policy Territory: $ 1,000,000

If more than one Annual Aggregate Limit applies in any one
occurrence, the most the Company will pay is the highest
involved Annual Aggregate Limit. The most the Company will
pay during each annual period is the largest of the Annual
Aggregate Limits shown.

16. Flood — aggregate in any one policy year, for all losses
covered under this policy, commencing with the inception date
of this policy:

Occurring at all Insured Premises, except this policy does not

cover loss resulting from Flood to buildings, structures or

property in the open within Zone A or Zones prefixed A, Zone

B, Zone X (shaded) , Zone X-500, Zone V or Zones prefixed V

as classified under the National Flood Insurance Program or

to property in or on buildings or structures located within such

Flood Zones: $ 2,000,000

Any loss resulting from Flood to a building, structure or
property in the open which is, at the time of loss, within more
than one Flood Zone will be subject to the insurance and
Annual Aggregate Limit, if any, that would apply under this
policy if that building, structure or property in the open was
wholly located within the most hazardous of the Flood Zones,
as identified in MS C2 06, in which it is located. The Flood
Zone that applies to a building or structure will also apply to
any property in or on such building or structure.

If, at the time of loss resulting from Flood, the community in
which property is located has been suspended from the
National Flood Insurance Program, the Flood Zone(s) that
applied prior to the suspension will be used in determining the
Flood Zone(s) that apply to the property.

If more than one Annual Aggregate Limit applies in any one
occurrence, the most the Company will pay is the highest
involved Annual Aggregate Limit. The most the Company will
pay during each annual period is the largest of the Annual
Aggregate Limits shown.

Page 2 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 10 of 90 PagelD #:882 Page 6 of

MS CO 03 07 99
17. Boiler and Machinery (Insured’s Locations only)
Property Damage, in any one accident: Included
Rental Value, in any one accident: included
Extra Expense, in any one accident: Included
Hazardous Substance, in any one accident:
Ammonia Contamination: $ 25,000
Any other substance: $ 25,000
Water Damage, in any one accident: $ 25,000
Included means, included in the Limit of Insurance that
otherwise applies under this policy to the coverage for which
included is indicated.
Boiler and Machinery (Insured’s Locations only) all coverages
combined, maximum in any one accident: $ 50,000,000
18. Limited “Fungus,” Wet Rot and Dry Rot Coverage:
a. Direct Damage
in any one occurrence: $ 100,000
Aggregate, in any one policy year: $ 100,000
b. Rental Value and Extra Expense
Number of days: 30
19. Expediting Expenses, Boiler & Machinery only, in any one
occurrence: $ 25,000

C. DEDUCTIBLES: For application of Deductibles refer to Section B. Application of Deductibles in
the General Conditions

1. To Rental Value Coverage, for which no other
deductible is stated, in any one occurrence: Hours 48

2. To Extra Expense Coverage, for which no other
deductible is stated, in any one occurrence: $ 10,000

3. By Earthquake and Volcanic Eruption, in any one
occurrence: $ 100,000

As respects Rental Value, the deductible is included in
the occurrence deductible.

As respects Extra Expense, the deductible is included
in the occurrence deductible.

4, By Flood, in any one occurrence: $ 100,000

As respects Rental Value, the deductible is included in the
occurrence deductible.

As respects Extra Expense, the deductible is included in the
occurrence deductible.

Page 3 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 11 of 90 PagelD #:882 Page 7 of

MS CO 03 07 99

Any loss resulting from Flood to a building, structure or
property in the open which is, at the time of loss, within more
than one Flood Zone wil! be subject to the insurance and
Annual Aggregate Limit, if any, that would apply under this
policy if that building, structure or property in the open was
wholly located within the most hazardous of the Flood Zones,
as identified in MS C2 06, in which it is located. The Flood
Zone that applies to a building or structure will also apply to
any property in or on such building or structure.

If, at the time of loss resulting from Flood, the community in
which property is located has been suspended from the
National Flood Insurance Program, the Flood Zone(s) that
applied prior to the suspension will be used in determining the
Flood Zone(s) that apply to the property.

5. By Boiler and Machinery in any one accident: $ 10,000
Applicabie to Direct Damage only.

6. By Boiler and Machinery to Rental Value, in any one
accident: Hours 48

7. By Boiler and Machinery to Extra Expense, in any one
accident: $ 10,000

8. To any other covered loss, in any one occurrence: $ 100,000

D. COINSURANCE:
Direct Damage:

No coinsurance applies.
Time Element:
No coinsurance applies.

E. VALUATION PROVISION:

Replacement Cost applies as per MS C5 05, except as otherwise stated
within endorsement MS C5 05, within this Supplemental Declarations or
elsewhere in this policy.

F. SOLE AGENT PROVISION: For any insurance afforded by this policy, PITTSFIELD BUILDING
LLC shall act on behalf of all insureds with respect to the giving and receiving of notice of
cancellation or nonrenewal, the payment of premiums and the receiving of return premiums, and
accepting of any endorsement issued to form a part of this policy.

G. PREMIUM ADJUSTMENT: This policy will be adjusted Quarterly for any changes in values and
premiums.

H. ISSUING COMPANY: Travelers Indemnity Company (a Stock Company)

Page 4 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 12 of 90 PageID #:882 Page 8 of
MS C1 00 08 07
PROPERTY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered. Words and phrases that appear in quotation marks have special meaning; refer to
Section G., Definitions.

A. INSURING AGREEMENT

The Company will pay for direct physical loss or damage to Covered Property at premises as described in the
most recent Statement of Values or other documentation on file with the Company, caused by or resulting from
a Covered Cause of Loss. Covered Cause of Loss means risks of direct physical loss unless the loss is
excluded in Section D., Exclusions; limited in Section E., Limitations; or excluded or limited in the Supplemental
Coverage Declarations or by endorsements.

B. COVERAGE

Coverage is provided for Covered Property and Covered Costs and Expenses, as described in Sections B.1.
and B.2., for which the Insured has an insurable interest, unless excluded in Section C., Property and Costs Not
Covered. Coverage applies only when a Limit of Insurance is shown in the Supplemental Coverage Declarations
for the specific type of Covered Property or Covered Costs and Expenses, except for items B.2. a., d., e., g., h.
and i. which do not require a specific Limit of Insurance to be shown.

1. COVERED PROPERTY
a. Building(s), means the buildings or other structures at the Insured's premises, including:

(1) Completed additions;

(2) Fixtures, including outdoor fixtures;

(3) Machinery and equipment permanently attached to the building;

(4) Personal property owned by the Insured that is used to maintain or service the buildings, structures
or grounds; and

(5) If not covered by other insurance:
(a) Additions under construction, alterations and repairs to the buildings or structures; and
(b) Materials, equipment, supplies and temporary structures, on or within 1,000 feet of the

Insured’s premises, used for making alterations or repairs to the buildings or structures.

Building(s) do not include “Outdoor Property” except as provided in Section B.1.h.

b. Business Personal Property located in or on the buildings at the Insured’s premises or in the open (or
in a vehicle) within 1,000 feet of the Insured’s premises, consisting of the following unless otherwise
specified in the Supplemental Coverage Declarations:

(1) Furniture and fixtures;
(2) Machinery and equipment;
(3) “Stock”;
(4) All other personal property owned by the Insured and used in the Insured's business;
(5) Labor, materials or services furnished or arranged by the Insured on personal property of others;
(6) The Insured's use interest as tenant in improvements and betterments. Improvements and
betterments are fixtures, alterations, installations or additions:
(a) Made a part of the buildings or structures occupied or leased, but not owned, by the Insured;
and
(b) Acquired or made at the Insured’s expense but which the Insured is not permitted to remove;
and
(7) Personal Property of Others (including the Insured’s employees) used in the Insured’s business that
is in the care, custody, or control of the Insured or for which the Insured has agreed in writing to
insure prior to any loss or damage.

However, payment by the Company for loss or damage to Personal Property of Others will only be
for the account of the owner of the property.

Business Personal Property does not include:

Page 1 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 13 of 90 PagelD #:882 Page 9 of

MS C1 00 08 07

(1) “Electronic Data Processing Equipment" or “Electronic Data Processing Data and Media” except as
provided in Section B.1.c.;

(2) Accounts Receivable except as provided in Section B.1.d.;

(3) Valuable Papers except as provided in Section B.1.e.; or

(4) “Fine Arts” except as provided in Section B.1,f.

c. “Electronic Data Processing Equipment” and “Electronic Data Processing Data and Media”

This insurance applies to loss or damage to “Electronic Data Processing Equipment’ and “Electronic
Data Processing Data and Media” at or within 1,000 feet of the Insured’s premises.

d. Accounts Receivable

This insurance applies to loss or damage to the accounts receivable records of the Insured while at or
within 1,000 feet of the Insured’s premises, including records stored on electronic data processing
media. Credit card company charge records will be considered accounts receivable records until
delivered to the credit card company.

(1) The Company will pay:

(a) Amounts due the insured from customers that the Insured is unable to collect because of loss
or damage to the insured’s accounts receivable records;

(b) interest charges on any loan required to offset amounts the Insured is unable to collect
because of loss or damage to the Insured’s accounts receivable records, pending the
Company's payment of these amounts;

(c) Collection expenses in excess of the Insured’s normal collection expenses that are made
necessary by the loss; and

(d) Other reasonable expenses that the Insured incurs to re-establish the Insured’s records of
Accounts Receivable.

(2) The following additional exclusions apply to Accounts Receivable:

The Company will not pay for loss or damage caused by or resulting from any of the following:

(a) Bookkeeping, accounting or billing errors or omissions; and

(b) Alteration, falsification, manipulation, concealment, destruction or disposal of records of
accounts receivable committed to conceal the wrongful giving, taking, obtaining or withholding
of money, securities or other property but only to the extent of such wrongful giving, taking,
obtaining or withholding.

(3) The Company will not pay for loss or damage that requires an audit of records or any inventory
computation to prove its factual existence.

(4) In the event the Insured cannot accurately establish the amount of Accounts Receivable
outstanding as of the time of loss, the following method will be used:

(a) The Company will determine the total of the average monthly amounts of Accounts Receivable
for the 12 months immediately preceding the month in which the loss occurs;

(b) The Company will adjust the total for any normal fluctuations in the amounts of Accounts
Receivable for the month in which the loss occurred or for any demonstrated variance from the
average for that month; and

(c) The following will be deducted from the total amount of Accounts Receivable, however that
amount is established:

(i) The amount of the accounts for which there is no loss;
(ii) The amount of the accounts that the Insured is able to re-establish or collect;

(iii) An amount to allow for probable bad debts that the Insured is normally unable to collect;
and

(iv) All unearned interest and service charges.

e. Valuable Papers and Records

Page 2 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 14 of 90 PageID #:882 Page 10 of

MS C1 00 08 07

This insurance applies to loss or damage to Valuable Papers and Records while at or within 1,000 feet
of the Insured’s premises. Coverage does not apply to Valuable Papers and Records that exist on
electronic data processing media.

f. “Fine Arts”

This insurance applies to loss or damage to “Fine Arts” while at or within 1,000 feet of the Insured’s
premises.

g. Newly Constructed or Acquired Property

This insurance applies to:

(1) New buildings while being built on the Insured’s premises or on a newly acquired location including
materials, equipment, supplies and temporary structures which are at or within 1,000 feet of the
premises;

(2) Buildings newly acquired by the Insured at locations other than the Insured’s premises;

(3) Buildings the Insured becomes newly required to insure under a written contract; and

(4) Personal Property of a type insured under this policy at or within 1,000 feet of a newly acquired
building or a newly acquired location.

Insurance under this Coverage for each newly constructed or acquired property will end when any of the
following first occurs:

(1) This policy is cancelled or expires;

(2) 120 days expire after the Insured acquires or begins to construct the building(s);

(3) The Insured reports the new values to the Company; or

(4) The property is more specifically insured elsewhere.

The Company will charge the Insured additional premium for values reported from the date construction
begins or the Insured acquires the property.

h. “Outdoor Property”

This insurance applies to “Outdoor Property’ at the Insured’s premises for loss or damage only by the
following Covered Causes of Loss:

(1) Fire;

(2) Lightning;

(3) Explosion;

(4) Riot or civil commotion;

(5) Vandalism or malicious mischief; or

(6) Aircraft or vehicles.

This insurance also applies to the necessary and reasonable expense incurred by the Insured to
remove debris of “Outdoor Property” at the Insured's premises caused by or resulting from a Covered
Cause of Loss listed above that occurs during the policy period. Such expenses will be paid only if
reported to the Company in writing within 180 days of the date of direct physical loss or damage. This
will not increase the Limit of Insurance that applies to “Outdoor Property’.

i. Personal Effects of Officers and Employees of the Insured

This insurance applies to the Personal Effects and “Fine Arts” owned by officers, partners or employees
of the Insured. Such property must be located at or within 1000 feet of the Insured's premises.
Payment for loss or damage to Personal Effects and “Fine Arts” will only be for the account of the owner
of the property.

J. Covered Property At Undescribed Premises

This insurance applies to:

(1) Covered Property at an “exhibition” including while in transit to and from the “exhibition” site.
Coverage for this property applies worldwide except within any country on which the United States
government has imposed sanctions, embargoes or any other similar prohibitions.

(2) Covered Property that will or has become a permanent part of an installation project being
performed for others by the Insured, or on the Insured’s behalf, while such property is at the
installation premises or at other premises where the property is temporarily stored. Coverage for

Page 3 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 15 of 90 PageID #:882 Page 11 of

MS C1 00 08 07

this installation property applies only within the Policy Territory and will apply only until the Insured's
interest in the property ceases, the installation is accepted, the installation is abandoned, or this
policy is cancelled or expires, whichever occurs first.

(3) Covered Property at any other premises within the Policy Territory which are not otherwise insured
under this policy, and which the Insured does not own, lease or regularly operate.

This Coverage does not apply to Personal Effects of Officers and Employees of the Insured.
k. Covered Property in Transit

This insurance applies to Covered Property in due course of transit at the risk of the Insured between
points within the Policy Territory, including inland and coastal waters and air space.

This Coverage will attach when the Covered Property leaves the initial point of shipment and will
continue until the property is delivered at its destination. In the event the Covered Property is not
deliverable or is rejected by the consignee, such property will be covered while in due course of transit
back to the Insured and while temporarily being held by the receiver or carrier awaiting its return to the
Insured.

The Company will also pay for:

(1) Any general average or salvage charges incurred by the Insured as respects losses to waterborne
shipments.

(2) The Insured’s contingent interest in shipments sold on a F.O.B. (Free On Board) basis but only in
the event that any loss recoverable hereunder is not collectible from the consignee or any other
insurance.

(3) Loss of Covered Property occasioned by the unintentional acceptance of fraudulent bills of lading,
shipping receipts or messenger receipts by the Insured or any agent, customer or consignee of the
Insured.

This Coverage does not apply to:

(1) Shipments by a government postal service except by registered mail;

(2) Any export shipment once the earlier of the following occurs:

(a) The shipment is placed on the export conveyance; or

(b) Coverage under an Ocean Marine or other insurance policy covering the shipment begins;
(3) Any import shipment until the later of the following occurs:

(a) The shipment is unloaded from the importing vessel or conveyance; or

(b) Coverage under an Ocean Marine or other insurance policy covering the shipment ends;

(4) Theft from a conveyance or container while unattended unless the portion of the conveyance or
container containing the Covered Property is fully enclosed and securely locked, and the theft is by
forcible entry of which there is visible evidence;

(5) Property of others for which the Insured is responsible while acting as a common or contract carrier,
freight forwarder, freight consolidator, freight broker or public warehouseman; or

(6) Personal Effects of Officers and Employees of the Insured or to Covered Property in due course of
transit to or from an “exhibition”.

|. Covered Property Overseas

The Company will pay for loss or damage to Covered Property while in the custody of any officer or
employee of the Insured while temporarily traveling outside of the Policy Territory. But this Coverage
does not apply to Covered Property at, or in due course of transit to or from, an “exhibition”.

Coverages j. Covered Property At Undescribed Premises, k. Covered Property in Transit and |. Covered
Property Overseas are each subject to the applicable Limit of Insurance specified in the Supplemental
Coverage Declarations for the coverage, but in no event will the Company pay more for loss or damage to
any type of Covered Property than the amount that would have been paid if the loss or damage had
occurred at or within 1000 feet of the Insured's premises.

2. COVERED COSTS AND EXPENSES
a. Debris Removal

Page 4 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 16 of 90 PagelID #882 Page 12 of

MS C1 00 08 07

(1) The Company will pay the necessary and reasonable expense incurred by the Insured to remove
debris of Covered Property, other than “Outdoor Property”, caused by or resulting from a Covered
Cause of Loss that occurs during the policy period. Such expenses will be paid only if reported to
the Company in writing within 180 days of the date of direct physical loss or damage. Coverage for
the expense to remove debris of “Outdoor Property’ is provided separately under Section B.1.h. of
this Coverage Form.

(2) For this Debris Removal Coverage, the Company will pay up to 25% of:
(a) The amount the Company pays for the direct physical loss or damage to the Covered Property;
plus
(b) The deductible in this policy applicable to that direct physical loss or damage.

This limit is part of and not in addition to the Limit of Insurance that applies to the lost or damaged
Covered Property. But if:
(a) (i) The sum of direct physical loss or damage and debris removal expense exceeds the Limit
of Insurance; or
(ii) The debris removal expense exceeds the above 25% limitation;
and
(b) A Limit of insurance is specified in the Supplemental Coverage Declarations for Debris
Removal (additional);

the Company will also pay an additional amount, up to the Limit of Insurance specified in the
Supplemental Coverage Declarations for Debris Removal (additional).

(3) In no event will this Debris Removal Coverage apply to:
(a) Costs to extract “pollutants” from land or water; or
(b) Costs to remove, restore or replace polluted land or water.

b. Pollutant Cleanup and Removal

The Company will pay the necessary and reasonable expense incurred by the Insured to extract
“pollutants” from land or water at the Insured’s premises if the discharge, dispersal, seepage, migration,
release or escape of the “pollutants” is caused by or results from a “specified cause of loss” which
occurs during the policy period.

Such expenses will be paid only if reported to the Company in writing within 180 days of the date on
which the “specified cause of loss” occurs.

This Coverage does not apply to costs to test for, monitor or assess the existence, concentration or
effects of “pollutants”. But the Company will pay for testing which is performed in the course of
extracting the “poilutants” from the land or water.

The most the Company will pay under this Coverage for the sum of all covered expenses arising out of
all "specified cause of loss” occurrences that occur during each separate. 12 month period of this policy
is the Limit of Insurance specified for Pollutant Cleanup and Removal shown in the Supplemental
Coverage Declarations.

c. Claim Data Expense

The Company will pay the reasonable expenses incurred by the Insured in preparing claim data
required by the Company. This includes the cost of taking inventories, making appraisals and preparing
other documentation to show the extent of loss. The Company will not pay for any expenses incurred,
directed, or billed by or payable to insurance adjusters or their associates or subsidiaries, or any costs
as provided in the General Conditions - Section C. Appraisal.

d. Fire Department Service Charge

When the fire department is called to save or protect Covered Property from a Covered Cause of Loss,
the Company will pay for any fire department service charges incurred by the Insured that are:

(1) Assumed by contract or agreement prior to loss; or

(2) Required by local ordinance.

e. Fire Protective Equipment Discharge

Page 5 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 17 of 90 PageID #:882 Page 13 of

MS C1 00 08 07

If fire protective equipment discharges accidentally or to control a Covered Cause of Loss, the
Company will pay the Insured’s cost to:

(1) Refill or recharge the system with the extinguishing agents that were discharged; and

(2) Replace or repair fauity valves or controls that caused the discharge.

f. Ordinance or Law
If a Covered Cause of Loss occurs to Covered Property, the Company will pay for:

(1) The loss to the undamaged portion of a covered building caused by the enforcement of any
ordinance or law that:
(a) Requires the demolition of parts of the same property not damaged by a Covered Cause of
Loss;
(b) Regulates the construction or repair of buildings, or establishes zoning or land use
requirements at the Insured’s premises; and
(c) Is in force at the time of loss.

The most the Company will pay for loss or damage under this portion of Ordinance or Law is the
Limit of Insurance specified for Ordinance or Law —- Undamaged Portion shown in the Supplemental
Coverage Declarations.

(2) The cost to demolish and clear the site of undamaged parts of the covered building caused
by the enforcement of building, zoning or land use ordinance or law.

The Company will not pay more for loss or damage under this portion of Ordinance or Law than the

lesser of:

(a) The amount the Insured actually spends to demolish and clear the site; or

(b) The Limit of Insurance specified for Ordinance or Law —- Demolition shown in the Supplemental
Coverage Declarations.

(3) The increased cost to repair, rebuild or construct the Covered Property caused by
enforcement of building, zoning, land use or any other ordinance or law when the Covered Property
is insured for replacement cost. If the covered building is repaired or rebuilt, it must be intended for
similar occupancy as the current building, unless otherwise required by zoning or land use
ordinance or law.

The Company will not pay for increased construction costs until the Covered Property is actually
repaired or replaced, at the same location or elsewhere; and unless the repairs or replacement are
made as soon as reasonably possible after the loss or damage but not to exceed 2 years. The
Company may extend this period in writing during the 2 years.

The most the Company will pay for loss or damage under this portion of Ordinance or Law is the

increased cost of construction repair or replacement:

-(a) Of a building of the same size and at the same premises, or another premises if required by the
ordinance or law; and

(b) Limited to the minimum requirements of such ordinance or law regulating the repair or
reconstruction of the damaged property on the same site.

not to exceed the Limit of Insurance specified for Ordinance or Law ~ Increased Cost of

Construction shown in the Supplementai Coverage Declarations.

(4) Ordinance or Law Coverages do not apply to:
(a) “Vacant” properties;
(b) Any loss due to the Insured’s failure to comply with any ordinance or law that the Insured was
required to comply with before the loss, even if the Covered Property was undamaged; and
(c) Costs associated with the enforcement of any ordinance or law that requires the Insured or
others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
respond to, or assess the effects of “pollutants”.

g. Preservation of Property

Page 6 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 18 of 90 PagelID #:882 Page 14 of

MS C1 00 08 07

If it becomes necessary to move Covered Property from an insured premises to preserve it from loss or
damage by a Covered Cause of Loss, the Company will pay for:

(1) The necessary and reasonable expenses actually incurred by the insured to remove the Covered
Property from an insured premises and to move the Covered Property back to an insured premises;
and

(2) Any direct physical loss or damage to Covered Property while it is being moved from an insured
premises, while temporarily stored at another location or while it is being moved back to an insured
premises.

However, this Coverage will apply only if the loss or damage occurs within 90 days after the property is
first moved and will cease when the policy is amended to provide insurance at the new location, the
property is returned to the existing location, or this policy is cancelled or expires, whichever occurs first.

h. Protection of Property

The Company will pay the necessary and reasonable expenses actually incurred by the Insured to
temporarily safeguard Covered Property against the threat of imminent direct physical loss or damage
by a “specified cause of loss”. This Coverage does not apply to any expenses to which the above
Preservation of Property coverage applies.

i. Water, Other Liquids, Powder or Molten Material Damage

If covered loss or damage caused by or resulting from water or other liquid, powder or molten material
damage occurs, the Company will also pay the cost to tear out and replace any part of the building or
structure to repair damage to the system or appliance from which the water or other substance
escapes.

When a Limit of Insurance is specified in the Supplemental Coverage Declarations for Water, Other
Liquids, Powder or Molten Material Damage, that Limit of Insurance is the most the Company will pay
under this Coverage. Otherwise, this coverage is provided subject to the Limit of Insurance that applies
to the covered water or other liquid, powder or molten material damage loss.

C. PROPERTY AND COSTS NOT COVERED

Unless the following property or costs are added by endorsement to this Coverage Form, Covered Property and
Covered Costs and Expenses do not include:

1.
2.
3.

10.
11,

Currency, deeds or other evidences of debt, money, notes, checks, drafts, or securities;
Contraband or property in the course of illegal transportation or trade;

Water whether in its natural state or otherwise, above or below ground (except water normally contained in
plumbing, the process of manufacture or fire protection equipment) watercourses, aquifers or the cost of
reclaiming or restoring water;

Land whether in its natural state or otherwise (including land on which the property is located), land
improvements, grain, hay straw or other harvested crops while outside of buildings, growing crops or
standing timber;

The cost of excavations, grading, backfilling or filling;

Property sold by the Insured under an installment plan, conditional sale, trust agreement or other deferred
payment plan after delivery to the purchasers;

Vehicles or self-propelled machines that:
(a) Are licensed for use on public roads; or
(b) Are operated principally away from the insured premises;

Aircraft or watercraft;

Live animals or birds;

Bulkheads, pilings, piers, wharves, docks, dikes, dams, canals, sea walls or vehicular bridges;
Underground tanks, pipes, flues, drains or tunnels, all whether or not connected to buildings, mines or
mining property;

Page 7 of 14

KTK-CMB-295T670-1-16

out:blank

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 19 of 90 PagelD #:882 Page 15 of

12.
13.

14.

15.

MS C1 00 08 07

Any “Electronic Data Processing Data and Media” which is obsolete or unused by the Insured;

Property that is covered under another coverage form or endorsement of any other policy in which it is more
specifically described, except for the excess of the amount due (whether the Insured can collect on it or not)
from that other insurance;

Any of the specific types of Covered Property described in Sections B.1.a. through B.1.1. of this Coverage
Form for which a Limit of insurance is not shown in the Supplemental Coverage Declarations; or

Any of the following Covered Costs and Expenses for which a Limit of Insurance is not shown in the
Supplemental Coverage Declarations:

a. Pollutant Clean Up and Removal, as described in Section 8.2.b.;
b. Claim Data Expense, as described in Section B.2.c.; or
c. Ordinance or Law, as described in Section B.2-f.

D. EXCLUSIONS

1.

The Company will not pay for loss or damage caused directly or indirectly by any of the following. Such loss
or damage is excluded regardless of any other cause or event that contributes concurrently or in any
sequence to the loss.

a. EARTH MOVEMENT

(1) Any earth movement (other than “sinkhole collapse”) including earthquake, mine subsidence,
landslide, erosion, the expansion or contraction of soil due to the presence of moisture or water, or
the lack thereof, and any other earth sinking, rising, shifting or movement, all whether naturally
occurring or due to man made or other artificial causes.

But if earth movement results in fire or explosion, the Company will pay for the loss or damage
caused by that fire or explosion.

(2) Volcanic eruption, explosion or effusion. But if volcanic eruption, explosion or effusion results in
“volcanic action” or fire, the Company will pay for the loss or damage caused by that “volcanic
action” or fire.

All “volcanic action” that results from all volcanic eruptions or explosions that occur within any 168
consecutive hours period will constitute a single occurrence.

b. FLOOD
Flood meaning:

(1) Flood, surface water, underground water, waves, tides, tidal waves, tsunamis, overflow of any body
of water, or their spray, all whether driven by wind or not;

(2) Mudslide or mudflow;

(3) Release of water impounded by a dam; and

(4) Water or sewage which backs up through sewers, drains or sumps;

all whether naturally occurring or due to man made or other artificial causes.

This exclusion will not apply to direct loss or damage from resulting fire, explosion or leakage from fire
protective equipment; however, the Company will be liable only for such resulting loss or damage.

c. GOVERNMENTAL ACTION

Seizure or.destruction of property by order of governmental authority except as provided for under the
Covered Costs and Expenses, Section B.2.f. Ordinance or Law.

But the Company will pay for loss or damage caused by or resulting from acts of destruction ordered by

governmental authority and taken at the time of a fire to prevent its spread, if the fire would be covered
under this Coverage Form.

d. NUCLEAR HAZARD

Nuclear reaction or radiation, or radioactive contamination however caused.

Page 8 of 14

KTK-CMB-295T670-1-16

out:blank

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 20 of 90 PageID #:882 Page 16 of

MS C1 00 08 07

This exclusion will not apply to direct loss or damage by:
(1) Fire resulting from nuclear reaction or radiation, or radioactive contamination; or
(2) Sudden and accidentai radioactive contamination, including resultant radiation damage to Covered
Property provided:
(a) Such radioactive contamination arises out of material at the Insured’s premises;
(b) Such radioactive material is kept at an Insured's premises for the purpose of the Insured’s
operations; and
(c) At the time of such loss at the Insured’s premises there is neither a nuclear reactor capable of
sustaining nuclear fission in a self-supporting chain reaction, nor any new or used nuclear fuel
which is intended for or which has been used in a nuclear reaction.

But the most the Company will pay for Sudden and Accidental Radioactive Contamination as
provided in d. (2)(a), (b) and (c) above is the specified Limit of Insurance shown in the
Supplemental Coverage Declarations. This is not additional insurance.

e. WAR AND MILITARY ACTION

(1) Hostile or warlike action in time of peace or war, including action in hindering, combating or
defending against an actual, impending or expected attack:
(a) By any government or sovereign power (de jure or de facto), or by any authority maintaining or
using military, naval or air forces;
(b) By military, naval or air forces; or
(c) By an agent of any such government, power, authority or forces.

(2) Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental
authority in hindering, combating or defending against such an occurrence.

(3) Any discharge, explosion or use of any weapon of war employing nuclear fission or fusion will be
conclusively presumed to be such a hostile or warlike action by such a government, power,
authority or forces.

f. COMPUTER VIRUS

Computer Virus means intrusive codes or programming that are entered into a computer system
causing direct physical loss or damage to, or destruction of, “Electronic Data Processing Equipment” or
“Electronic Data Processing Data and Media”.

This exclusion will not apply in the event the Computer Virus results in a “specified cause of loss”;
however, the Company will be liable only for such resulting loss or damage.

g. PROGRAMMING ERRORS OR OMISSIONS
Programming errors, omissions or incorrect instructions to a machine.

This exclusion will not apply in the event Programming errors, omissions or incorrect instructions to a
machine results in a “specified cause of loss”, however, the Company will be liable only for such
resulting loss or damage.

h. ORDINANCE OR LAW
The enforcement of any ordinance or law:

{1} Regulating the construction, use or repair of any property; or
(2) Requiring the tearing down of any property, including the cost of removing its debris;

except as provided in the Covered Costs and Expenses, item B.2.f. Ordinance or Law.

The Ordinance or Law exclusion applies whether the loss results from an ordinance or law that is
enforced even if the property has not been damaged; or from the increased costs incurred to comply
with an ordinance or law in the course of construction, remodeling or demolition of property, or removal
of its debris, following a physical loss to that property.

i. OFF PREMISES UTILITY SERVICES

Page 9 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 21 of 90 PageID #:882 Page 17 of

MS C1 00 08 07

The interruption, failure or fluctuation of power or other utility service(s) provided to an insured premises
if the cause of the interruption, failure or fluctuation occurs off an insured premises.

This exclusion will not apply in the event the interruption, failure or fluctuation of power or other utility
service(s) results in a Covered Cause of Loss; however, the Company will be liable only for such
resulting loss or damage.

J. COLLAPSE OF BUILDINGS

Collapse of buildings meaning an abrupt falling down or caving in of a building or substantial portion of a

building with the result being that the building or substantial portion of a building cannot be occupied for
its intended purpose.

(1) This exclusion will not apply to collapse of buildings if the collapse is caused by one or more of the
following:

(a) A “specified cause of loss”;

(b) Decay or insect or vermin damage that is hidden from view, unless the presence of such decay
or insect or vermin damage is known to the Insured prior to collapse;

(Cc) Weight of people or personal property;

(d) Weight of rain that collects on a roof;

(e) Use of defective material or methods in construction, remodeling or renovation if the collapse
occurs during the course of the construction, remodeling or renovation. However, if the
collapse occurs after the construction, remodeling or renovation is complete and is caused in
part by a cause of loss listed in j.(1)(a) through (d) above, the Company will be liable for loss or
damage caused by the collapse even if use of defective material or methods in construction,
remodeling or renovation contributes to the collapse.

In the event collapse results ina Covered Cause of Loss, the Company will be liable only for such
resulting loss or damage by that Covered Cause of Loss.

(2) A building or portion of a building that:
(a) ts in imminent danger of abruptly falling down or caving in; or
(b) Suffers a substantial impairment of structural integrity;
is not considered a collapse but is considered to be in a state of imminent collapse.

(3) As respects buildings in a state of imminent collapse, the Company will not pay for loss or damage
unless the state of imminent collapse first manifests itself during the policy period and is caused
only by one or more of the following which occurs during the policy period:

(a) Fire; lightning; explosion; windstorm or hail; aircraft or vehicles; riot or civil commotion;
“sinkhole collapse”; weight of snow, ice or sleet;

(b) Weight of people or personal property;

(c) Weight of rain that collects on a roof; or

(d) Use of defective material or methods in construction, remodeling or renovation if the state of
imminent collapse occurs during the course of construction, remodeling or renovation.

As respects “Electronic Data Processing Equipment” and “Electronic Data Processing Data and Media’,
only exclusions D.1.a. through g. and D.1.i. apply. As respects Accounts Receivable, and Valuable Papers
and Records, only exclusions D.1.a. through g. apply. As respects Property in the due course of transit,
Exclusions D.1.a. and D.1.b. do not apply.

2. The Company will not pay for loss or damage caused by or resulting from any of the following:

a. Artificially generated electric current, including electric arcing, that disturbs electrical devices,
equipment, appliances or wires.

But in the event artificially generated electric current results in fire or explosion, the Company will be
liable only for such resulting loss or damage.

b. Indirect or remote loss or damage; delay, loss of use or loss of market; or interruption of business;

c. (1) Wear and tear or depletion;

(2) Rust, corrosion, erosion, fungus, decay, deterioration, wet or dry rot, mold, hidden or latent defect
or any quality in the property that causes it to damage or destroy itself;

Page 10 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 22 of 90 PageID #:882 Page 18 of

MS C1 00 08 07

(3) Settling, cracking, shrinking, bulging or expansion;
(4) Nesting or infestation or discharge or release of waste products or secretions, by insects, birds,
rodents or other animals;
(5) Mechanical or machinery breakdown, including rupture or bursting caused by centrifugal force; and
(6) The following causes of loss to personal property:
(a) Dampness or dryness of atmosphere;
(b) Changes in or extremes of temperature;
(c) Changes in flavor, color, texture or finish; and
(d) Contamination, evaporation or leakage.

However, in the event an excluded cause of loss that is listed in 2.c. (1) through (6) above results in a
“specified cause of loss", the Company will pay for the loss or damage caused by that “specified cause
of loss”.

d. Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by the
Insured, or operated under the Insured’s control. But if explosion of steam boilers, steam pipes, steam
engines, or steam turbines results in fire or combustion explosion, the Company will pay for loss or
damage caused by that fire or combustion explosion. The Company will also pay for loss or damage
caused by or resulting from the explosion of gases or fuel within the furnace of any fired vessel or within
the flues or passages through which the gases of combustion pass.

e. Dishonest or criminal act by the Insured, any of the Insured's partners, employees (including leased
employees), directors, trustees, authorized representatives or anyone (other than a carrier for hire or
bailee) to whom the Insured entrusts the property for any purpose:

(1) Acting alone or in collusion with others; and
(2) Whether or not occurring during the hours of employment.

This exclusion does not apply to acts of destruction by the Insured's employees, (including leased
employees) but theft by the Insured's employees (including leased employees) is not covered.

f. Rain, snow, sand, dust, ice, or sleet to personal property in the open (other than to property in the
custody of a carrier for hire).

g. The cost of correcting or making good the damage to personal property attributable to such property
being processed, manufactured, tested or otherwise being worked upon.

h. Discharge, dispersal, seepage, migration, release or escape of “pollutants” unless the discharge,
dispersal, seepage, migration, release or escape is itself caused by a “specified cause of loss”. But in
the event the discharge, dispersal, seepage, migration, release or escape of “pollutants” results in a
“specified cause of loss’, the Company will be liable only for such resulting loss or damage caused by
that “specified cause of loss’.

i. Voluntary parting with any property by the Insured or anyone else to whom the Insured has entrusted
the property.

j. Accumulated effects of smog, smoke, vapor, liquid or dust.

k. If the building or leased premises where loss or damage has occurred has been “vacant” for more than
60 consecutive days before that loss or damage occurs, the Company will not pay for any loss or
damage caused by any of the following, even if they are Covered Causes of Loss:

(1) Vandalism;

(2) Sprinkler leakage;

(3) Building glass breakage;
(4) Water damage;

(5) Theft; or

(6) Attempted theft.

Buildings under construction or renovation are not considered “vacant”.
|. Continuous or repeated seepage, leakage or flow of water that occurs over a period of 14 days or more.
m. Shortage disclosed by audit or upon taking inventory or by a profit and loss statement or other instances
where there is no physical evidence to show what happened to the property.
Page 11 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 23 of 90 PageID #:882 Page 19 of

MS C1 00 08 07

As respects Accounts Receivable, Valuable Papers and Records, “Electronic Data Processing Equipment”
and “Electronic Data Processing Data and Media” only the following exclusions in Section D.2 apply:

(1) Exclusions c. (1), c. (6) (a) and c. (6) (b); but if mechanical breakdown not otherwise excluded
results, the Company will pay for that resulting loss or damage by mechanical breakdown; and
(2) Exclusions b., e., g., i. and m.

3. The Company will not pay for loss or damage caused by or resulting from any of the following:

a. Weather conditions. But this exclusion only applies if weather conditions contribute in any way with a
cause or event excluded in D.1 above to produce the loss or damage.

However, in the event weather conditions, as excluded above, result ina Covered Cause of Loss, this
exclusion does not apply to loss or damage caused by that resulting Covered Cause of Loss.

b. Acts or decisions, including the failure to act or decide, of any person, group, organization or
governmental body.

However, in the event an act or decision or the failure to act or decide, as excluded above, results in a
Covered Cause of Loss, this exclusion does not apply to loss or damage caused by that resulting
Covered Cause of Loss.

c. Faulty, inadequate or defective:

(1) Planning, zoning, development, surveying, siting;

(2) Design, specifications, workmanship, repair, construction, renovation, remodeling, grading,
compaction;

(3) Materials used in repair, construction, renovation or remodeling; or

(4) Maintenance;

of part or all of any property on or off an insured premises.

However, in the event an excluded cause of loss that is listed in 3.c.(1) through 3.c.(4) above results in
a Covered Cause of Loss, this exclusion does not apply to loss or damage caused by that resulting
Covered Cause of Loss. But the Company will not be liable for:

(a) Any cost of correcting or making good the fault, inadequacy or defect itself, except as provided for
fire extinguishing equipment under LIMITATION E.3. below; or

(b) Any cost incurred to tear down, tear out, repair or replace any part of any property to correct the
fault, inadequacy or defect, except as specifically provided under the Water, Other Liquids, Powder
or Molten Material Damage coverage in Section B.2.i. of this Coverage Form: or

(c) Any resulting loss or damage by a Covered Cause of Loss to the property that has the fault,
inadequacy or defect until the fault, inadequacy or defect is corrected.

E. LIMITATIONS

1. The Company will not pay for loss of or damage to property, as described and limited in this section. In
addition, the Company will not pay for any loss that is a consequence of loss or damage as described and
limited in this section.

a. Steam boilers, steam pipes, steam engines or steam turbines caused by or resulting from any condition
or event inside such equipment. But the Company will pay for loss of or damage to such equipment
caused by or resulting from an explosion of gases or fuel within the furnace of any fired vessel or within
the flues or passages through which the gases of combustion pass.

b. Hot water boilers or other water heating equipment caused by or resulting from any condition or event
inside such boilers or equipment, other than explosion.

2. As respects furs, fur garments and garments trimmed with fur, jewelry, watches, watch movements, jewels,
pearis, precious and semi-precious stones, bullion, gold, silver, platinum and other precious alloys or
metals, the most the Company will pay for loss or damage by theft, regardless of the types or number of
articles that are lost or damaged is $50,000.

3. The Company will not pay the cost to repair any defect to a system or appliance from which water, other
liquid, powder or molten material escapes. But the Company will pay the cost to repair or replace damaged
parts of the fire extinguishing equipment if the damage:

Page 12 of 14
KTK-CMB-295T670-1-16

out:blank 6/13/2C
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 24 of 90 PageID #:882 Page 20 of

MS C1 00 08 07

a. Results in discharge of any substance from an automatic fire protections system; or
b. Is directly caused by freezing.

F. DEDUCTIBLES

When a deductible(s) is shown in the Supplemental Coverage Declarations, refer to Section B. Application of
Deductibles in the General Conditions.

G. DEFINITIONS

1.

10.

“Electronic Data Processing Data and Media” means:

(a) Electronic data processing, recording or storage media such as films, tapes, discs, drums or cells, or
similar magnetic recording or storage devices;

(b) Data stored on such media; and

(c) Original programming materials used to enter data and/or program media.

“Electronic Data Processing Equipment” means electronic data processing equipment, facsimile
machines, word processors, multi-functional telephone equipment, laptop and portable computers; related
surge protection devices; and their component parts and peripherals used solely for data processing
operations.

“Exhibition” means the temporary display of personal property at a convention, exposition, trade show or
similar event at a location not owned or regularly occupied by the Insured.

“Fine Arts” means paintings, etchings, pictures, tapestries, art glass windows, valuable rugs, statuary,
marbles, bronzes, antique furniture, rare books, antique silver, manuscripts, porcelains, rare glass,
bric-a-brac and similar property of rarity, historical value, or artistic merit.

“Finished Stock” means goods manufactured by the Insured that in the ordinary course of the Insured’s
business are in their completed state and ready for sale.

“Finished Stock” does not include goods manufactured by the Insured that are held for sale on the premises
of any retail outlet insured under this Coverage Form.

“Outdoor Property” means retaining walls not part of a building, lawns (including fairways, greens and
tees), trees, shrubs, plants, bridges (excluding vehicular bridges), walks, roadways, patios or other paved
surfaces.

“Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
soot, fumes, acids, alkalis, chemicals, waste and any unhealthy or hazardous building materials (including
but not limited to asbestos and lead products or materials containing lead). Waste includes materials to be
recycled, reconditioned or reciaimed.

“Raw Stock” means material in the state in which the Insured receives it for conversion by the Insured into
“Stock in Process” or “Finished Stock”.

“Sinkhole Collapse” means the sudden sinking or collapse of land into underground empty spaces
created by the action of water on limestone or dolomite.

This cause of loss does not include:
a. The cost of filling sinkholes; or
b. Sinking or collapse of land into man made underground cavities.

“Specified Cause of Loss” means any of the following: Fire; lightning; explosion; windstorm or hail;
smoke; aircraft or vehicles; riot or civil commotion; vandalism; leakage from fire extinguishing equipment;
“sinkhole collapse”; “volcanic action”; falling objects; weight of snow, ice or sleet; or water damage.

a. Falling objects does not include loss or damage to:
(1) Personal property in the open; or
(2) The interior of a building, or property inside a building, unless the roof or an outside wall of the
building is first damaged by a falling object.

Page 13 of 14

KTK-CMB-295T670-1-16

out:blank

6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 25 of 90 PageID #:882 Page 21 of

11.

12.

13.

14.

MS C1 00 08 07

b. Water damage means accidental discharge or leakage of water or steam as the direct result of the
breaking apart or cracking of any part of a system or appliance (other than a sump system including its
related equipment and parts) containing water or steam.

“Stock” means merchandise held in storage or for sale, “Raw Stock”, “Stock in Process’ or “Finished
Stock” including supplies used in their packing or shipping.

“Stock in Process” means “raw stock” which has undergone any aging, seasoning, mechanical or other
process of manufacturing but which has not become “finished stock”.

“Vacant” means the following:

a. When the Insured is the owner or general lessee of a building, vacant means 70% or more of the
square footage of the entire building is not:

(1) Rented to a lessee or sub-lessee and used by the lessee or sub-lessee to conduct its customary
operations; or
(2) Used by the building owner to conduct customary operations.

b. With respect to a unit or suite that is owned, rented or leased to the Insured, and not within a building to
which a. above applies, vacant means the unit or suite does not contain enough Business Personal
Property to conduct customary operations.

“Volcanic Action” means direct loss or damage resulting from the eruption of a volcano when the loss or
damage is caused by:

a. Airborne volcanic blast or airborne shock waves;
b. Ash, dust or particulate matter; or
c. Lava flow.

“Volcanic Action’ does not include the cost to remove ash, dust or particulate matter that does not cause
direct physical loss or damage to the Covered Property.

Page 14 of 14

KTK-CMB-295T670-1-16

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 26 of 90 PageID #:882 Page 22 of
MS C1 02 02 00
BUSINESS INCOME COVERAGE FORM EXCLUDING EXTRA EXPENSE

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered. Words and phrases that appear in quotation marks have special meaning; refer to
Section G., Definitions in this form and to Section G., Definitions in the Property Coverage Form.

A. COVERAGE

The Company will pay for the actual loss of Business Income and/or Rental Value sustained by the Insured due
to the necessary “suspension” of the Insured’s “operations” during the “period of restoration’. The “suspension”
must be caused by direct physical loss or damage to property, including personal property in the open (or ina
vehicle) within 1,000 feet, at the Insured’s premises:

e Which are described in the most recent Statement of Values or Business Income Work Sheet(s) or other
documentation on file with the Company; and
e For which a value for the exposure at the premises to which this form applies has been reported.

The loss or damage must be caused by or result from a Covered Cause of Loss. Covered Cause of Loss means
risks of direct physical loss unless the loss is excluded in Section C., Exclusions; limited in Section D., Limitations;
or excluded or limited in the Supplemental Coverage Declarations or by endorsement.

Coverage is provided as described below only when a Limit of Insurance is shown for the specified coverage in the
Supplemental Coverage Declarations.

1. Business Income

Business Income means the Net Income (Net Profit or Loss before income taxes) that would have been
earned or incurred by the Insured; and continuing normal operating expenses incurred by the Insured. But
Business Income does not include Rental Value.

Continuing normal operating expenses incurred by the Insured exclude “ordinary payroll expenses” except
when “ordinary payroll expenses” are either included or limited to a specified number of days as indicated
on the Supplemental Coverage Declarations. If limited, the number of consecutive days during which
coverage for “ordinary payroll expenses” applies may be used in two separate periods during the “period of
restoration”. The Company will also pay for those continuing fixed charges and expenses, excluding “ordinary
payroll expenses” (unless otherwise included or limited), directly attributable to “research and development”
activities even if the activities would not have produced income during the “period of restoration”.

2. Rental Value

Rental Value means the:

a. Total anticipated rental income;

b. _ Amount of all charges which are the legal obligation of the tenant(s) and which would otherwise be the
obligation of the Insured; and

c. Fair rental value of any portion of the Insured's premises that is occupied by the Insured;

less any operating expenses that do not continue from tenant occupancy of the premises as furnished and
equipped by the Insured.

B. ADDITIONAL COVERAGE EXTENSIONS -— Each of the following Additional Coverage Extensions applies only
when a Limit of Insurance is shown in the Supplemental Coverage Declarations except for items 1., 2. and 7.
which do not require a specific Limit of Insurance to be shown:

1. Civil Authority

The insurance provided by this coverage form is extended to apply to such loss of Business Income or
Rental Value incurred by the Insured caused by the action of civil authority that prohibits access to the
Insured’s premises due to direct physical loss or damage to property, other than at the Insured’s premises,
caused by or resulting from a Covered Cause of Loss.

Coverage for Business Income and/or Rental Value will begin 72 hours after the time of the civil authority
action and will then apply for a period of up to 30 consecutive days. No other hour deductible applicable to
Business Income and/or Rental Value applies to this coverage.

2. Extended Business Income or Rental Value

Page 1 of 6
KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 27 of 90 PageID #:882 Page 23 of

MS C1 02 02 00

if the necessary “suspension” of the Insured’s “operations” produces a Business Income or Rental Value loss
payable under this policy, the insurance provided by this coverage form is extended to apply to such loss of
Business Income or Rental Value incurred by the Insured during the period that:

a. Begins on the date property (except “finished stock”) is actually repaired, rebuilt or replaced and

“operations” are resumed or tenantability is restored; and

b. Ends on the earlier of:

(1) The date the Insured could restore “operations”, with reasonable speed, to the level which would
generate the Business Income amount or Rental Value amount that would have existed if no direct
physical loss or damage had occurred; or

(2) 60 consecutive days after the date determined in 2.a. above.

However, this Additional Coverage Extension does not apply to loss of Business Income or Rental Value
incurred as a result of unfavorable business conditions caused by the impact of the Covered Cause of Loss in
the area where the Insured’s premises are located.

Loss of Business Income or Rental Value must be caused by direct physical loss or damage to property at the
Insured’s premises, the premises of a “dependent property”, newly acquired premises or undescribed
premises, all only as insured under this coverage form, caused by or resulting from a Covered Cause of Loss.

The expiration date of this policy will not cut short the extended Business Income or Rental Value ‘period of
coverage.

3. “Dependent Property”

The insurance provided by this coverage form is extended to apply to such loss of Business Income or Rental
Value incurred by the Insured during the “period of restoration” due to direct physical loss or damage by a
Covered Cause of Loss to property at the premises of a “dependent property’ within the Policy Territory.

This Additional Coverage Extension does not apply to “dependent property’ for which the Insured has more
specific insurance either under this policy or another.

4. Ordinance or Law — Increased “Period of Restoration”

a. fa Covered Cause of Loss occurs to property at the Insured’s premises, the “period of restoration” is
increased to include the additional period of “suspension” of “operations” caused by or resulting from the
enforcement of any ordinance or law that:

(1) Regulates the construction, repair or replacement of any property,

(2) Requires the tearing down or replacement of any parts of property not damaged by a Covered Cause
of Loss; and

(3) [Is in force at the time of loss.

b. Insurance under this Additional Coverage Extension applies only to the increased period required to
repair or replace the property to comply with the minimum requirements of the ordinance or law.

c. Under this Additional Coverage Extension, the Company will not pay for:

(1) Any loss due to any ordinance or law that:
(a) The Insured was required to comply with before the loss, even if the property was undamaged;
and
(b) The Insured failed to comply with.
(2) Costs associated with the enforcement of any ordinance or law which requires any Insured or
others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
respond to, or assess the effects of “pollutants”.

5. Newly Acquired Premises

a. The insurance provided by this coverage form is extended to apply to such loss of Business Income or
Rental Value incurred by the Insured during the “period of restoration” due to direct physical loss or
damage by a Covered Cause of Loss to property within the Policy Territory at any:

(1) Premises newly acquired by the Insured; and
(2) Premises the insured becomes newly required to insure under a written contract.

b. Insurance under this Additional Coverage Extension for each premises will end when any of the
following first occurs:

(1) This policy is cancelled or expires;

Page 2 of 6
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 28 of 90 PagelD #:882 — Page 24 of

MS C1 02 02 00

(2) 120 days expire after the Insured acquires or begins to construct the property or is required to
insure the property;

(3) The Insured reports the new premises to the Company; or

(4) The Business Income or Rental Value is more specifically insured elsewhere.

c. The Company will charge the Insured additional premium for values reported from the date the Insured
acquires the property or is required to insure the property.

6. Undescribed Premises

The insurance provided by this coverage form is extended to apply to such loss of Business Income or
Rental Value incurred by the Insured during the “period of restoration” due to direct physical loss or damage
by a Covered Cause of Loss to the Covered Property, as described in the Property Coverage Form, while at
an Undescribed Premises. Undescribed Premises means premises not owned, leased or regularly operated
by the Insured. Covered Property at an Undescribed Premises does not include:

a. Property at the premises of “dependent property’;

b. Property in due course of transit; or

c. Property at any premises outside of the Policy Territory. But this exclusion does not apply to Covered
Property at an “exhibition”, unless the “exhibition” is within any country on which the United States
government has imposed sanctions, embargoes or any other similar prohibitions.

7. Expenses to Reduce Loss

The Company will pay reasonable and necessary expenses incurred by the Insured, except the cost of
extinguishing a fire, to reduce the amount of loss under this coverage form. The total of the Company's
payment for Business Income or Rental Value loss and Expenses to Reduce Loss will not be more than the
Business Income or Rental Value loss that would have been payable under this coverage form (after
application of any Coinsurance penalty) if the Expenses to Reduce Loss had not been incurred. This
coverage does not increase the Limit of Insurance for either Business Income or Rental Value. If a
Coinsurance Endorsement is attached to this policy, it does not apply specifically to such Expenses to
Reduce Loss, but it is used as described above to determine the aggregate amount payable.

8. Claim Data Expense

This insurance applies to the reasonable expenses incurred by the Insured in preparing claim data when
required by the Company. This includes the cost of preparing income statements and other documentation
to show the extent of loss. The Company will not pay for any expenses incurred, directed, or billed by or
payable to insurance adjusters or their associates or subsidiaries, or any costs as provided in General
Conditions - Section C. Appraisal.

C. EXCLUSIONS

1. All of the exclusions contained in Section D. of the Property Coverage Form apply to this coverage form
except:

a. Exclusion 1.h., Ordinance or Law, is amended by the addition of the following:

This exclusion does not apply to the Ordinance or Law — Increased “Period of Restoration” Additional
Coverage Extension.

b. Exclusion 1.i., Off Premises Utility Services, is replaced by the following:

The interruption, failure or fluctuation of power or other utility service(s) provided to the insured
premises if the cause of the interruption, failure or fluctuation occurs outside a building at the Insured's
premises.

This exclusion will not apply in the event the interruption, failure or fluctuation of power or other utility
service(s) results in a Covered Cause of Loss; however, the Company will be liable only for such
resulting loss.

c. Exclusion 2.b., Indirect or remote loss or damage; delay, loss of use or loss of market; or interruption of
business, does not apply to the extent coverage is specifically provided under this coverage form.

2. in addition, the Company will not pay for:
a. Any loss caused by or resulting from:

Page 3 of 6
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 29 of 90 PagelD #:882 _— page 25 of

MS C1 02 02 00

(1) Damage or destruction of “finished stock”; or
(2) The time required to reproduce “finished stock”.

b. Any loss caused by or resulting from direct physical loss or damage to outdoor trees, shrubs, plants or
lawns (including fairways, greens and tees); growing crops; standing timber; land; water; or radio or
television antennas (including microwave satellite dishes), and their lead-in wiring, masts or towers.

c. Any loss or damage to property while in due course of transit.

d. Any increase of loss caused by or resulting from:
(1) Delay in rebuilding, repairing or replacing the property or resuming “operations” due to interference at
the location of the rebuilding, repair or replacement by strikers or other persons; or
(2) Any license, lease or contract which is suspended, lapses or is cancelled. But if the license, lease or
contract is suspended, lapses or is cancelled as the direct result of the “suspension” of “operations”,
the Company will cover such loss that affects the Insured’s Business Income or Rental Value during
the “period of restoration” and the period of Extended Business Income or Rental Value.

e. Any extra expense, except as provided in the. Expenses to Reduce Loss Additional Coverage Extension.
f. Any other consequential loss.

D. LIMITATIONS

Under Section E. of the Property Coverage Form, Limitation 2., which limits the amount the Company will pay
for theft loss to specified types of personal property, does not apply to this coverage form. All other limitations
contained in Section E. of the Property Coverage Form apply to this coverage form. In addition, the following

limitation applies:

Limitation - “Electronic Data Processing Data and Media”

The Company will not pay for any loss of Business Income or Rental Value caused by direct physical loss or
damage to “Electronic Data Processing Data and Media’ after the longer of:

1. 60 consecutive days from the date of direct physical loss or damage; or

2. The period, beginning with the date of direct physical loss or damage, necessary to repair, rebuild or
replace, with reasonable speed and similar quality, other property at the insured premises which suffered
loss or damage in the same occurrence.

E. DEDUCTIBLES

When a deductible(s) is shown in the Supplemental Coverage Declarations, refer to Section B. Application of
Deductibles in the General Conditions.

F. ADDITIONAL CONDITION
The following condition applies in addition to the conditions contained in the General Conditions.
Loss Determination

1. The amount of Business Income or Rental Value loss will be determined based on:

a. The Net Income or Rental Value of the business before the direct physical loss or damage occurred;

b. The likely Net Income or Rental Value of the business if no direct physical loss or damage occurred, but
not including any likely increase in Net Income or Rental Value attributable to an increase in the volume of
business as a result of favorable business conditions caused by the impact of the Covered Cause of Loss
on customers or on other businesses;

c. The operating expenses, including “ordinary payroll expenses” to the extent insured, necessary to resume
“operations” with the same quality of service that existed just before the direct physical loss or damage;
and

d. Other relevant sources of information, including:

(1) The financial records and accounting procedures of the Insured;
(2) Bills, invoices and other vouchers; and
(3) Deeds, liens, contracts or leases.

2. The Company will reduce the amount of the Insured's Business Income or Rental Value loss, to the extent
the Insured can resume “operations” in whole or in part, by using:

a. Damaged or undamaged property (including merchandise or stock) at the Insured’s premises or
elsewhere; or

Page 4 of 6
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 30 of 90 PageID #:882 Page 26 of

MS C71 02 02 00

b. Any other available sources of materials or outlets for the Insured’s products.

3. _ If the Insured intends to continue the Insured’s business, the Insured must resume “operations”, in whole or in
part, as quickly as possible. If the Insured does not resume “operations”, or does not resume “operations” as
quickly as possible, the Company will pay based on the length of time it would have taken to resume
“operations” as quickly as possible.

G. DEFINITIONS
The following definitions are in addition to those contained in the Property Coverage Form:
1. “Dependent Property” means property operated by others that the Insured depends on to:

a. Supply materials or services to the Insured, or to others for the account of the Insured (Contributing
Locations). With respect to Contributing Locations, services do not mean utility services including but not
limited to water supply services, communication supply services, or power supply services supplying
electricity, steam or gas;

b. Accept the Insured’s products or services (Recipient Locations);

c. Manufacture products for delivery to the Insured’s customers under contract of sale (Manufacturing
Locations); or

d. Attract customers to the insured’s business (Leader Locations).

2. “Exhibition” means the temporary display of personal property at a convention, exposition, trade show or
similar event at a location not owned or regularly occupied by the insured.

3. “Operations” means:

a. The Insured’s business activities occurring at the Insured's premises; and
b. The tenantability of the Insured’s premises when coverage for Rental Value applies.

4. “Ordinary Payroll Expenses” means payroll expenses for all employees of the Insured except: Officers;
Executives; Department managers; Employees under contract; and any Additional Exemptions for which
coverage is added by endorsement for specific Job Classifications or Employees.

“Ordinary payroll expenses” include:

a. Payroll;

b. Employee benefits, if directly related to payroll;
c. FiCA and Medicare payments;

d. Uniondues; and —

e. Worker's compensation premiums.

5. “Period of Restoration”
a. Except as provided in paragraphs b. and c. below, “period of restoration” means the period of time that:

(1) Begins with the date and time of direct physical loss or damage to property at the insured premises
caused by or resulting from a Covered Cause of Loss; and
(2) Ends on the earlier of the following:
(a) The date when the property should be repaired, rebuilt or replaced with reasonable speed and
similar quality; or
(b) The date when business is resumed at a new permanent location.

b. If:

(1) The direct physical loss or damage by a Covered Cause of Loss is to any of the following property
at premises to which this insurance applies:
(a) New buildings or structures, whether complete or under construction;
(b) Alterations or additions to existing buildings or structures; or
(c) Machinery, equipment, supplies or building materials on or within 1000 feet of the premises that
are used in the construction, alterations or additions, or incidental to the occupancy of the
buildings;
and
(2) Such direct physical loss or damage delays the start of “operations”;

Page 5 of 6
KTK-CMB-295T670-1-16

out:blank 6/13/26
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 31 of 90 PagelD #882 — Page 27 of

Ms C1 02 02 00

the “period of restoration” for Business Income or Rental Value will be the same length of time provided
in a. above, but will not begin until the date when “operations” would have begun if the direct physical
loss or damage had not occurred.

When a number of hours is shown in the deductible item in the Supplemental Coverage Declarations
for Business Income or Rental Value, the “period of restoration” will not begin until that number of hours
immediately following the date and time the “period of restoration” would otherwise have begun, as
described in a. and b. above.

. “Period of restoration” does not include any increased period required due to the enforcement of any

ordinance or law that:

(1) Regulates the construction, use, repair or replacement, or requires the tearing down of any

property, except as provided under the Ordinance or Law ~ Increased “Period of Restoration”
Additional Coverage Extension; or

(2) Requires any Insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or assess, the effects of “pollutants”.

e. The expiration date of this policy will not cut short the “period of restoration”.

“Research and Development” means the development of new products and enhancements of existing
products. “Research and development” does not mean the maintenance of existing products.

“Suspension” means:

a. The partial or complete cessation of the Insured’s business “operations”; or
b. That a part or all of the insured premises is rendered untenantable, if coverage for Rental Value is

provided.

Page 6 of 6

KTK-CMB-295T670-1-16

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 32 of 90 PagelD #:882 — Page 28 of
MS C1 03 07 99
EXTRA EXPENSE COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered. Words and phrases that appear in quotation marks have special meaning; refer to
Section F., Definitions in this form and to Section G., Definitions in the Property Coverage Form.

A. COVERAGE

The Company will pay the actual reasonable and necessary Extra Expense sustained by the Insured during the
“period of restoration” due to direct physical loss or damage to property, including personal property in the open
(or in a vehicle) within 1,000 feet, at the Insured’s premises:

e Which are described in the most recent Statement of Values or other documentation on file with the
Company; and

e For which a value for the exposure at the premises to which this form applies has been reported.

The loss or damage must be caused by or result from a Covered Cause of Loss. Covered Cause of Loss means

risks of direct physical loss unless the loss is excluded in Section C., Exclusions; limited in Section D.,
Limitations; or excluded or limited in the Supplemental Coverage Declarations or by endorsement.

Coverage is provided as described below only when a Limit of Insurance is shown for Extra Expense in the
Supplemental Coverage Declarations.

Extra Expense

Extra Expense means the following expenses the Insured incurs that the Insured would not have incurred if
there had been no direct physical loss or damage to property caused by or resulting from a Covered Cause of

Loss:
1. Reasonable and necessary expenses to avoid or minimize the “suspension” of business and to continue
M 1 ”
operations”:

a. Atthe Insured’s premises; or
b. At replacement premises or at temporary locations, including relocation expenses and costs to equip
and operate the replacement premises or temporary locations;
2. Reasonable and necessary expenses to minimize the “suspension” of business if the Insured can not
continue “operations”; and
3. Reasonable and necessary expenses to:
a. Repair or replace any property; or
b. Research, replace or restore the lost information on damaged valuable papers and records;

to the extent they reduce the amount of loss that otherwise would have been payable under this coverage
form.

B. ADDITIONAL COVERAGE EXTENSIONS - Each of the following Additional Coverage Extensions applies
only when a Limit of Insurance is shown in the Supplemental Coverage Declarations except for item 1. which
does not require a specific Limit of Insurance to be shown:

4. Civil Authority

The insurance provided by this coverage form is extended to apply to the Extra Expense incurred by the
Insured caused by the action of civil authority that prohibits access to the Insured’s premises due to direct

physical loss or damage to property, other than at the Insured’s premises, caused by or resulting from a
Covered Cause of Loss.

Coverage for Extra Expense will begin immediately after the action of the civil authority and will end 30
days after the date of the civil authority action.

2. “Dependent Property”

The insurance provided by this coverage form is extended to apply to the Extra Expense incurred by the
Insured during the “period of restoration” due to direct physical loss or damage by a Covered Cause of Loss
to property at the premises of a “dependent property’ within the Policy Territory.

This Additional Coverage Extension does not apply to “dependent property” for which the Insured has more
specific insurance either under this policy or another.

Page 1 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/2C
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 33 of 90 PagelD #:882 Page 29 of

MS Ci 03 07 99

3. Ordinance or Law — “increased Period of Restoration”

a. Ifa Covered Cause of Loss occurs to property at the Insured’s premises, the “period of restoration” is
increased to include the additional period of “suspension” of “operations” caused by or resulting from the
enforcement of any ordinance or law that:

(1) Regulates the construction, repair or replacement of any property;

(2) Requires the tearing down or replacement of any parts of property not damaged by a Covered
Cause of Loss; and

(3) {fs in force at the time of loss.

b. Insurance under this Additional Coverage Extension applies only to the increased period required to
repair or replace the property to comply with the minimum requirements of the ordinance or law.

c. Under this Additional Coverage Extension, the Company will not pay for:

(1) Any loss due to any ordinance or law that:
(a) The Insured was required to comply with before the loss, even if the property was undamaged;
and
(b) The Insured failed to comply with.
(2) Costs associated with the enforcement of any ordinance or law which requires any Insured or
others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
respond to, or assess the effects of “pollutants”.

4. Newly Acquired Premises

a. The insurance provided by this coverage form is extended to apply to the Extra Expense incurred by the
Insured during the “period of restoration” due to direct physical loss or damage by a Covered Cause of
Loss to property within the Policy Territory at any:

(1) Premises newly acquired by the Insured; and
(2) Premises the Insured becomes newly required to insure under a written contract.

b. Insurance under this Additional Coverage Extension for each premises will end when any of the
following first occurs:

(1) This policy is cancelled or expires;

(2) 120 days expire after the insured acquires or begins to construct the property or is required to
insure the property;

(3) The Insured reports the new premises to the Company; or

(4) The Extra Expense is more specifically insured elsewhere.

c. The Company will charge the Insured additional premium for values reported from the date the
Insured acquires the property or is required to insure the property.

5. Undescribed Premises

The insurance provided by this coverage form is extended to apply to the Extra Expense incurred by the
insured during the “period of restoration” due to direct physical loss or damage by a Covered Cause of
Loss to the Covered Property, as described in the Property Coverage Form, while at an Undescribed
Premises. Undescribed Premises means premises not owned, leased or regularly operated by the
Insured. Covered Property at an Undescribed Premises does not include:

a. Property at the premises of “dependent property’;

b. Property in due course of transit; or

c. Property at any premises outside of the Policy Territory. But this exclusion does not apply to Covered
Property at an “exhibition”, unless the “exhibition” is within any country on which the United States
government has imposed sanctions, embargoes or any other similar prohibitions.

6. Claim Data Expense

This insurance applies to the reasonable expenses incurred by the Insured in preparing claim data when
required by the Company. This includes the cost of preparing statements and other documentation to show
the extent of the loss. The Company will not pay for any expenses incurred, directed or billed by or payable to
insurance adjusters or their associates or subsidiaries, or any costs as provided in General Conditions -
Section C. Appraisal.

C. EXCLUSIONS

Page 2 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 34 of 90 PagelD #:882 Page 30 of

MS C1 03 07 99

1. All of the exclusions contained in Section D. of the Property Coverage Form apply to this coverage form
except:
a. Exclusion 1.h., Ordinance or Law, is amended by the addition of the following:

This exclusion does not apply to the Ordinance or Law — Increased “Period of Restoration” Additional
Coverage Extension.

b. €xclusion 1.i., Off Premises Utility Services, is replaced by the following:

The interruption, failure or fluctuation of power or other utility service(s) provided to the insured
premises if the cause of the interruption, failure or fluctuation occurs outside a building at the Insured’s
premises.

This exclusion will not apply in the event the interruption, failure or fluctuation of power or other utility
service(s) results ina Covered Cause of Loss; however, the Company will be liable only for such
resulting loss.

c. Exclusion 2.b., indirect or remote loss or damage; delay, loss of use or loss of market; or interruption
of business, does not apply to the extent coverage is specifically provided under this coverage form.

2. In addition, the Company will not pay for:

a. Any loss caused by or resulting from direct physical loss or damage to outdoor trees, shrubs, plants or
lawns (including fairways, greens and tees); growing crops; standing timber; land; water; or radio or
television antennas (including microwave satellite dishes), and their lead-in wiring, masts or towers.

Any loss or damage to property while in due course of transit.

Any increase of loss caused by or resulting from delay in rebuilding, repairing or replacing the property
or resuming “operations” due to interference at the location of the rebuilding, repair or replacement by
strikers or other persons.

d. Any Extra Expense caused by or resulting from any suspended, lapsed or cancelled license, lease or
contract beyond the “period of restoration”.

e. Any other consequential loss.
D. LIMITATIONS

Under Section E. of the Property Coverage Form, Limitation 2., which limits the amount the Company will pay
for theft loss to specified types of personal property, does not apply to this coverage form. All other limitations
contained in Section E. of the Property Coverage Form apply to this coverage form.

E. ADDITIONAL CONDITION

The following condition applies in addition to the conditions contained in the General Conditions.
Loss Determination

1. The amount of Extra Expense will be determined based on:

a. All reasonable and necessary expenses that exceed the normal operating expenses that would have
been incurred by “operations” during the “period of restoration” if no direct physical loss or damage had
occurred. The Company will deduct from the total of such expenses:

(1) The salvage value that remains of any property bought for temporary use during the “period of
restoration”, once “operations” are resumed; and

(2) Any Extra Expense that is paid for by other insurance, except for insurance that is written subject
to the same plan, terms, conditions and provisions as this insurance; and

b. All necessary expenses that reduce the Extra Expense otherwise incurred.

2. The Company will reduce the amount of the Insured's Extra Expense loss to the extent the Insured can
return “operations” to normal and discontinue such Extra Expense.

3. If the insured intends to continue the Insured’s business, the Insured must resume all or part of the
Insured’s “operations” as quickly as possible. If the Insured does not resume “operations”, or does not
resume “operations” as quickly as possible, the Company will pay based on the length of time it would
have taken to resume “operations” as quickly as possible.

F. DEFINITIONS

Page 3 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 35 of 90 PageID #:882 Page 31 of

MS C1 03 07 99

The following definitions are in addition to those contained in the Property Coverage Form:
1. “Dependent Property” means property operated by others that the Insured depends on to:

a.

b.
c.

d.

Supply materials or services to the Insured, or to others for the account of the Insured (Contributing
Locations). With respect to Contributing Locations, services do not mean utility services including but not
limited to water supply services, communication supply services, or power supply services supplying
electricity, steam or gas;

Accept the Insured’s products or services (Recipient Locations);

Manufacture products for delivery to the Insured’s customers under contract of sale (Manufacturing
Locations); or

Attract customers to the Insured’s business (Leader Locations).

2. “Exhibition” means the temporary display of personal property at a convention, exposition, trade show or
similar event at a location not owned or regularly occupied by the insured.

3. “Operations” means the Insured’s business activities occurring at the Insured’s premises.
4. “Period of Restoration” means the period of time that:

a.

b.

d.

Begins with the date and time of direct physical loss or damage to property at the insured premises

caused by or resulting from a Covered Cause of Loss; and

Ends on the earlier of the following:

(1) The date when the property should be repaired, rebuilt or replaced with reasonable speed and
similar quality; or

(2) The date when business is resumed at a new permanent location.

“Period of restoration” does not include any increased period required due to the enforcement of any
ordinance or law that:

(1) Regulates the construction, use, repair or replacement, or requires the tearing down of any
property, except as provided under the Ordinance or Law — Increased “Period of Restoration”
Additional Coverage Extension; or

(2) Requires any Insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or assess, the effects of “pollutants”.

The expiration date of this policy will not cut short the “period of restoration’.

5. “Suspension” means the partial or complete cessation of the Insured’s business “operations”.

Page 4 of 4

KTK-CMB-295T670- 1-16

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 36 of 90 PageID #:882 Page 32 of
MS C2 02 10 15
EARTHQUAKE AND VOLCANIC ERUPTION

This endorsement modifies the insurance provided under this policy.
A. The following are added to the Covered Causes of Loss and the “specified causes of loss”:

1. Earthquake, meaning a shaking or trembling of the earth's crust, caused by underground volcanic or
tectonic forces or by breaking or shifting of rock beneath the surface of the ground from natural causes.

2. Volcanic Eruption, meaning the eruption, explosion or effusion of a voicano.

All Earthquake shocks or Volcanic Eruptions that occur within any 168-hour period will constitute a single
Earthquake or Voicanic Eruption. The expiration of this policy will not reduce the 168-hour period.

B. Under the Exclusions contained in Section D. of the Property Coverage Form:

1. The Earth Movement exclusion does not apply to the insurance specifically provided under this
endorsement.

2. The Collapse of Buildings exclusion is amended to include Earthquake and Volcanic Eruption in the list
of named causes of loss for which coverage for buildings in a state of imminent collapse applies.

All other exclusions and limitations in this policy continue to apply.
CG. The following additional exclusions apply to this insurance:

1. The Company will not pay for loss or damage caused directly or indirectly by Flood, as defined in the
Flood exclusion contained in Section D. of the Property Coverage Form, even if attributable to an
Earthquake or Volcanic Eruption.

2. This insurance for Earthquake and Volcanic Eruption does not apply to, or modify any limits or
deductibles that apply to:

a. The insurance otherwise provided for loss or damage by fire or explosion that results from an earth

movement and for loss or damage by fire or “volcanic action” that results from a Volcanic Eruption;
or

b. Any other insurance provided for loss or damage to which the Earth Movement exclusion does not
apply.

3. The Company will not pay for loss or damage caused by or resulting from any Earthquake or Volcanic
Eruption that begins before the inception of this insurance.

4. This insurance does not apply to the cost of restoring or remediating land or to loss resulting from the
time required to restore or remediate land.

D. The most the Company will pay for the total of all loss or damage caused by Earthquake and Volcanic
Eruption in any one policy year is the single highest Annual Aggregate Limit of Insurance specified for
Earthquake and Volcanic Eruption shown in the Supplemental Coverage Declarations. This limit is part of,
and does not increase, the Limits of Insurance that apply under this policy.

Subject to the single highest Annual Aggregate Limit of Insurance:

1. Any individual Annual Aggregate Limit of Insurance shown in the Supplemental Coverage Declarations
for Earthquake and Volcanic Eruption is the most the Company will pay in any one policy year for all
loss or damage to which that Limit of Insurance applies.

2. if more than one Annual Aggregate Limit of Insurance applies to loss or damage under this
endorsement in any one occurrence, each limit will be applied separately, but the most the Company
will pay under this endorsement for all loss or damage in that occurrence is the single highest Annual
Aggregate Limit of Insurance applicable to that occurrence.

E. Under the Property Coverage Form, when a Building at the Insured’s premises is Covered Property insured
under this policy, the insurance provided under this endorsement is extended to apply to loss or damage to

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 1 of 2

KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 37 of 90 PagelD #882 = Page 33 of
MS C2 02 10 15

underground pipes, flues and drains at those premises caused by Earthquake or Volcanic Eruption. But this
will not increase the limit that applies to this insurance.

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 2 of 2

KTK-CMB-295T670-1-16

out:blank 6/13/2C
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 38 of 90 PagelD #:882 — Page 34 of

MS C2 06 10 15

FLOOD

This endorsement modifies insurance provided under this policy.

A. The following is added to the Covered Causes of Loss and the “specified causes of loss”:
Flood, meaning:

1. Flood, surface water, underground water, waves, tides, tidal waves, tsunamis, overflow of any body of
water, or their spray, all whether driven by wind or not;

2. Mudslide or mudflow;

3. Release of water impounded by a dam; or

4. Water which backs up through sewers, drains or sumps;

all whether naturally occurring or due to man made or other artificial causes.
B. All Flood loss that occurs:

1. During a period of continued rising or overflow of any river(s), stream(s) or any body(ies) of water and the
subsidence of same within the banks of such river(s), stream(s) or body(ies) of water; or

2. Due to any tidal waves or tsunamis that occur within any 168 hour period;
will constitute a single Flood occurrence.

If Flood loss commences prior to the expiration date of this policy and the Flood occurrence, as defined above,
extends beyond the expiration date of this policy, the expiration of the policy will not reduce the Flood
occurrence period.

C. Under the Exclusions contained in Section D. of the Property Coverage Form:

1. The Earth Movement exclusion does not apply to the insurance otherwise provided under this
endorsement for loss or damage caused by or resuiting from:

a. Mudslide or mudflow that is caused or precipitated by the accumulation of water on or below the
surface of the ground; or

b. Flood that is attributable to an Earth Movement such as a tsunami.
2. The Flood exclusion does not apply to the insurance specifically provided under this endorsement.

3. The Collapse of Buildings exclusion is amended to include Flood in the list of named causes of loss for
» which coverage for buildings in a state of imminent collapse applies.

All other exclusions and limitations in this policy continue to apply.
D. The following additional exclusions apply to this insurance:
1. This insurance for Flood does not apply to, or modify any limits or deductibles that apply to:

a. The insurance otherwise provided for loss or damage by fire, explosion or leakage from fire
protective equipment that results from Flood; or

b. Any other insurance provided for loss or damage by Flood to which the Flood exclusion does not
apply.

2. The Company will not pay for loss or damage caused by or resulting from any Flood occurrence that
begins before the inception of this insurance.

3. This insurance does not apply to the cost of restoring, recovering or de-watering land or to loss resulting
from the time required to restore, recover or de-water land.

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 1 of 3

KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 39 of 90 PagelD #:882 Page 35 of

MS C2 06 10 15

4. Unless otherwise specified in the Supplemental Coverage Declarations, this insurance for Flood does
not apply to loss or damage to, or loss that is a consequence of loss or damage to:

a. Any building or structure or any property in the open in the United States of America (including
Puerto Rico and its other territories and possessions) if, at the time of loss, the building or structure
or property in the open is, in whole or in part, located within Flood Zone A, Flood Zones prefixed A,
Flood Zone V or Flood Zones prefixed V as classified under the National Flood Insurance Program;
or

b. Any property in or on any building or structure in the United States of America (including Puerto
Rico and its other territories and possessions) if, at the time of loss, the building or structure in or on
which such property is located is, in whole or in part, within Flood Zone A, Flood Zones prefixed A,
Flood Zone V or Flood Zones prefixed V as classified under the National Flood Insurance Program.

E. If, at the time of loss, a building, a structure or property in the open in the United States of America
(including Puerto Rico and its other territories and possessions) is located within more than one Flood Zone
as Classified under the National Flood Insurance Program, Flood coverage for loss or damage to, or loss
that is a consequence of loss or damage to that building, structure or property in the open will be subject to
the insurance, Annual Aggregate Limit of Insurance and deductible, if any, that would apply under this policy
if that building, structure or property in the open was wholly located within the most hazardous of the Flood
Zones, as defined below, in which it is located. The most hazardous Flood Zone that is determined to apply
to a building or structure will also apply with respect to loss or damage to, or loss or damage that is a
consequence of loss or damage to any property in or on such building or structure.

The following listing of Flood Zones, as classified under the National Flood Insurance Program, is in order of
the most hazardous to least hazardous:

1. Flood Zone V and Flood Zones prefixed V;

2. Flood Zone A and Flood Zones prefixed A;

3. Flood Zone D;

4. Flood Zone B, Flood Zone X (shaded) and Zone X-500;
5. Flood Zone C and Flood Zone X.

If, at the time of loss resulting from Flood in the United States of America (including Puerto Rico and its
other territories and possessions), the community in which property is located has been suspended from the
National Flood Insurance Program, the Flood Zone(s) that applied under the National Flood insurance
Program prior to the suspension will be used in determining the Flood Zone(s) that apply to the property.

F. The most the Company will pay for the total of all loss or damage caused by Flood in any one policy year is
the single highest Annual Aggregate Limit of Insurance specified for Flood shown in the Supplemental
Coverage Declarations. This limit is part of, and does not increase, the Limits of Insurance that apply under
this policy.

Subject to the single highest Annual Aggregate Limit of Insurance:

1. Any individual Annual Aggregate Limit of Insurance shown in the Supplemental Coverage Declarations
for Flood is the most the Company will pay in any one policy year for all loss or damage to which that
Limit of Insurance applies.

2. if more than one Annual Aggregate Limit of Insurance applies to loss or damage under this
endorsement in any one occurrence, each limit will be applied separately, but the most the Company
will pay under this endorsement for all loss or damage in that occurrence is the single highest Annual
Aggregate Limit of Insurance applicable to that occurrence.

G. Under the Property Coverage Form, when a building at the Insured’s premises is Covered Property insured
under this policy, the insurance provided under this endorsement is extended to apply to loss or damage to

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 2 of 3

KTK-CMB-295T670-1-16

out:blank 6/13/2C
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 40 of 90 PageID #:882 Page 36 of

MS C2 06 10 15

underground pipes, flues and drains at those premises caused by Flood. But this will not increase the limit
that applies to this insurance.

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 3 of 3

KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 41 of 90 PagelID #882 _ Page 37 of

MS C2 10 01 00
BOILER AND MACHINERY

This endorsement modifies insurance provided under this policy.

A. Additional Covered Cause of Loss

Covered Causes of Loss and “specified causes of loss” are extended to include an Accident to a Covered
Object as defined and limited in this endorsement.

1. Accident means a sudden and accidental breakdown of a Covered Object. At the time the breakdown
occurs, the breakdown must manifest itself by physical damage to the Covered Object that
necessitates repair or replacement.

None of the following is an Accident:

a. Depletion, deterioration, corrosion, erosion, or wear and tear, unless a sudden and accidental
breakdown of a Covered Object ensues; or

b. The functioning of any safety or protective device or the breakdown of any structure or foundation,
other than the bedplate of a machine.

If an initial Accident causes other Accidents, all will be considered one Accident. All Accidents that
manifest themselves at the same time and are the result of the same cause will also be considered
one Accident, regardless of the number of locations involved.

2. Covered Object
a. Covered Object means equipment of a type listed in provision 2. b. below that is:

(1) At or within 1000 feet of the Insured’s premises described in the most recent Statement of
Values or other documentation on file with the Company or a newly acquired location as
otherwise insured and limited under this policy; and

(2) Owned or teased by the insured or operated under the Insured’s control; and
(3) Not otherwise excluded under provision 2.c. below.

b. Covered Object includes the following types of equipment:
(1) Boilers;

(2) Fired or unfired pressure vessels subject to vacuum or internal pressure other than the static
pressure of their contents;

(3) Metal piping and its accessory equipment;
(4) Refrigeration or air conditioning systems;

(5) Other mechanical or electrical machines or apparatus used for the generation, transmission or
utilization of mechanical or electrical power; and

(6) Fiber optic cable.
c. Covered Object does not mean any:

(1) Structure, foundation (other than the bedplate of a machine), cabinet or compartment
containing an object;

(2) Boiler setting, insulating or refractory material;

(3) Power shovel, dragline, excavator, vehicle, aircraft, floating vessel or structure, well casing,
penstock or draft tube;

(4) Catalyst;

(5) Buried vessel or piping;

(6) Sewer piping, piping forming a part of a fire protection system or water piping other than:
(a) Feed water piping between any boiler and its feed pump or injector;
(b) Boiler condensate return piping; or

Page 1 of 5
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 42 of 90 PagelD #882 _— Page 38 of

MS C2 10 01 00

(c) Water piping forming a part of a refrigerating or air conditioning vessels and piping used
for cooling, humidifying or space heating purposes;
(7) Part of a boiler, fired vessel or electric steam generator that does not contain steam or water.

But if the object uses a heat transfer medium other than water or steam, the Company will
consider the medium or its vapor to be water or steam.

{8) Part of an unfired vessel that is not under:
(a) Pressure of the contents of the vessel; or
(b) internal vacuum;

(9) Oven, stove, furnace, incinerator, pot or kiln;

(10)Conveyor, crane, elevator, escalator or hoist, but not excluding any electrical machine or
electrical apparatus mounted on or used with this equipment;

(11)Felt, wire, screen, die, extrusion plate, swing hammer, grinding disc, cutting blade, cable,
chain, belt, rope, clutch plate, brake pad, non-metallic part or any part or tool subject to
frequent, periodic replacement;

(12)Objects manufactured or held by the Insured for sale to others; or
(13)Objects at:

(a) Any of the Insured”s premises to which this Boiler and Machinery Endorsement does not
apply, as indicated in the Supplemental Declaration or by endorsement to this policy; or

(b) Any other locations unless Boiler and Machinery coverage for such locations is specifically
provided for in this endorsement, in the Supplemental Declarations or by endorsement to
this policy. This exclusion applies regardless of whether such other locations are
otherwise insured against under this policy.

B. Boiler and Machinery Coverage Extensions

Each of the following Boiler and Machinery Coverage Extensions also applies when a Limit of Insurance for
the Coverage Extension is indicated in the Supplemental Coverage Declarations:

1. Hazardous Substance

a. If as aresult of an Accident to a Covered Object, property at or within 1000 feet of the Insured's
premises or a newly acquired location is damaged, contaminated or polluted by a substance
declared to be hazardous to health by a governmental agency, the Company will pay:

(1) The additional expense the Insured incurs to clean up, repair, replace or dispose of any such
property that is Covered Property under the Property Coverage Form; and

(2) The increase in loss under the Business Income Coverage Forms or the Extra Expense
Coverage Form due to the additional time required to clean up, repair, replace or dispose of
the property provided Business Income, Rental Value or Extra Expense loss resulting from
damage to such property is not otherwise excluded under those Coverage Forms. Subject to
the Limit of Insurance that applies to this Coverage Extension, the “period of restoration” under
the Business Income Coverage Forms and the Extra Expense Coverage Form is extended to
include this additional period of time.

b. As used in this Coverage Extension, additional expense and increase in loss mean expenses and
loss incurred beyond the expense and loss for which the Company would have been liable had no
substance declared to be hazardous to health by a governmental agency been involved.

c. The most the Company will pay under this Coverage Extension for all additional expense and
increase in loss arising out of any one Accident that is incurred due to damage, contamination or
pollution by:

(1) Ammonia is the Limit of Insurance specified for Boiler and Machinery Ammonia Contamination
shown in the Supplemental Coverage Declarations; or

(2) Any other substance declared to be hazardous to health by a governmental agency is the Limit
of Insurance specified for Boiler and Machinery Hazardous Substance shown in the
Supplemental Coverage Declarations.

Page 2 of §
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 43 of 90 PageID #:882 Page 39 of

d.

MS C2 10 01 00

Payments under this Coverage Extension are part of, and not in addition to the Limit of Insurance
that applies to:

(1) Direct physical loss or damage to Covered Property; and
(2) Loss of Business Income, Rental Value and/or Extra Expense

caused by the Accident to a Covered Object.

2. Water Damage

The insurance provided under the Property Coverage Form is extended to apply to direct physical loss
to Cavered Property at the Insured’s premises or at a newly acquired location that is damaged by water
as a result of an Accident to any Covered Object. The most the Company will pay for this kind of
damage, including salvage expense, is the Limit of Insurance specified for Boiler and Machinery Water
Damage shown in the Supplemental Coverage Declarations. This limit is part of and not in addition to
the Limit of Insurance that applies to direct physical loss or damage to Covered Property caused by an
Accident to a Covered Object.

3. Consequential Damage

a.

The Insurance provided under the Property Coverage Form is extended to apply to direct physical
loss or damage to perishable Business Personal Property at the Insured’s premises or at a newly
acquired location due to spoilage resulting from lack of power, light, heat, steam or refrigeration
that is caused solely by an Accident to a Covered Object.

Insurance under this Coverage Extension includes the reasonable expense the Insured incurs to
reduce or avert the spoilage loss or damage, but only to the extent the amount of loss otherwise
payable under this Coverage Extension is reduced.

The most the Company will pay for loss or damage under this Coverage Extension is the Limit of
Insurance specified for Consequential Damage shown in the Supplemental Coverage
Declarations.

The Company will not pay for any loss or damage under this Coverage Extension resulting from
the Insured’s failure to use due diligence and dispatch and ail reasonable means to protect the
property from damage following an Accident.

As soon as possible after an Accident, the Insured must make use of every available means to
reduce or avert loss under this Coverage Extension, including:

(1) Merchandise or other property such as surplus machinery, duplicate parts, equipment,
supplies and surplus or reserve stock you own, control or can obtain; and

(2) Salvaging the perishable Business Personal Property.

The Company will not pay for loss or damage under this Coverage Extension that results from the
Insured's failure to use all reasonable means to protect the perishable Business Personal Property
from damage following an Accident.

Insurance under this Coverage Extension applies only with respect to Accidents that occur during
the time this Coverage Extension is in effect. But if such Accidents result in loss or damage under
this Coverage Extension that continues beyond the termination or expiration of this Coverage
Extension, the Company's liability for that loss or damage will not be limited by the termination or
expiration of this coverage.

4. Utility Services

a.

Under the:

(1) The Utility Services ~ Direct Damage endorsement applicable to direct physical loss or
damage to Covered Property under the Property Coverage Form; and/or

(2) The Utility Services — Time Element endorsement applicable to loss of Business Income,
Rental Value and/or Extra Expense under the Business Income Coverage Forms and/or the
Extra Expense Coverage Form;

The term Covered Cause of Loss is extended to include an Accident to any object that is:

Page 3 of 5

KTK-CMB-295T670- 1-16

out:blank

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 44 of 90 PagelD #:882 _ Page 40 of

MS C2 10 01 00

(1) Utility Supply Services Property, as defined in the Utility Services endorsements, owned by a
public or private utility company; and

(2) Located:

(a) Ata location other than the Insured’s premises with respect to the insurance provided
under the Utility Services — Direct Damage endorsement applicable to direct physical loss
or damage to Covered Property under the Property Coverage Form; or

(b) Ata location other than the Insured’s premises or outside a building at the Insured’s
premises with respect to the insurance provided under the Utility Services — Time Element
endorsement applicable to loss of Business Income, Rental Value and/or Extra Expense
under the Business Income Coverage Forms and/or the Extra Expense Coverage Form.

b. When “included” is indicated in the Supplemental Coverage Declarations for Boiler and Machinery
Utility Services, the Limit of Insurance that applies to:

(1) The Utility Services — Direct Damage endorsement applicable to direct physical oss or
damage to Covered Property under the Property Coverage Form; and

(2) The Utility Services — Time Element endorsement applicable to loss of Business Income,
Rental Value and/or Extra Expense under the Business Income Coverage Forms and/or the
Extra Expense Coverage Form:

also applies to loss under this Coverage Extension, and does not increase that Limit of Insurance.

When a specific Limit of Insurance is indicated in the Supplemental Coverage Declarations for
Boiler and Machinery Utility Services, that Limit of Insurance is the most the Company will pay for
loss under this Coverage Extension.

C. Boiler and Machinery Exclusions

The exclusions and limitations that apply to this policy apply to loss or damage under this endorsement,
except as follows:

{. Under the Exclusions contained in Section D. of the Property Coverage Form:

a. Exclusion 1. j., Collapse, is amended to include Accident to a Covered Object as a cause of loss
for which coverage for buildings in a state of imminent collapse is provided.

b. Exclusion 1. h., Ordinance or Law, is amended by the addition of the following:

Except as otherwise provided under the Hazardous Substance Coverage Extension, this exclusion
applies to any increase in loss due to the discharge, dispersal, seepage, migration, release or
escape of any hazardous substance declared to be hazardous to health by a government authority
as a result of an Accident to a Covered Object.

Exclusions 2. a., 2. c. (5), 2. d., 2. j. and 2. |. do not apply.
Exclusion 2. h. is replaced by the following:

The Company will not pay for loss caused by the discharge, dispersal, seepage, migration, release
or escape of “pollutants” caused by an Accident to an object except as otherwise provided under
the Hazardous Substance Coverage Extension.

2. Under the Limitations contained in Section E. of the Property Coverage Form:
a. Limitation 1. does not apply.
b. Limitation 3. is amended by the following:

The Company will not pay for the cost to repair any defect to a system or appliance from which
water, other liquid, powder or molten material escapes, unless the defect is itself caused by an
Accident to a Covered Object.

3. The following additional exclusions apply to the insurance provided by this endorsement:

a. The Company will not pay for loss or damage caused directly or indirectly by any of the following.
Such loss or damage is excluded regardless of any other cause or event that contributes
concurrently or in any sequence to the loss.

Page 4 of 5
KTK-CMB-295T670-1-16

out:blank 6/13/2C
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 45 of 90 PageID #:882 Page 41 of
MS C2 10 01 00

(1) Lack of power, light, heat, steam or refrigeration. But this exclusion does not apply to
Business Income, Rental Value, Extra Expense or Leasehold Interest coverage or to the
Consequential Damage Coverage Extension or Utility Services Coverage Extension, when
applicable.

(2) An Accident to any object while undergoing hydrostatic, pneumatic, gas pressure or insulation
breakdown testing.

(3) An Accident to:

(a) Electronic data processing, recording or storage media such as films, tapes, discs, drums
or cells used in conjunction with electronic computer or electronic data processing
equipment;

(b) Data stored on this media; or

(c) Programming records used for electronic data processing or electronically controlled
equipment;

whether or not the media or data is in actual use at the time of the Accident.

b. The Company will not pay for loss or damage caused directly or indirectly by the discharge of
molten material, even if the discharge is attributable to an Accident to which this Boiler and
Machinery insurance applies.

c. The Company will not pay for direct physical loss or damage to property caused by water, even
when the water is a result of an Accident to which this insurance applies. But this exclusion does
not apply to the Water Damage Coverage Extension or to Business Income, Rental Value, Extra
Expense or Leasehold Interest coverage.

d. With respect only to the Utility Services Coverage Extension, the Company will not pay for loss
caused by or resulting from an Accident that is itself caused by collapse.

D. Boiler and Machinery Limits of Insurance

When “included” is indicated in the Supplemental Coverage Declarations for Boiler and Machinery Property
Damage, Business Income, Rental Value, Extra Expense or Leasehold Interest, the insurance under this
endorsement is provided subject to the Limit of Insurance that otherwise applies under this policy to the
coverage for which “Included” is indicated. This is not additional insurance.

When a specific Limit of Insurance is indicated in the Supplemental Coverage Declarations for Boiler and
Machinery Property Damage, Business Income, Rental Value, Extra Expense or Leasehold Interest, the
most the Company will pay for loss under this endorsement is the applicable Limit of Insurance specified in
the Supplemental Coverage Declarations. These Limits of Insurance are part of, and do not increase the
Limits of Insurance that otherwise apply to such coverages under this policy.

Payments under the Boiler and Machinery Coverage Extensions will not increase the Boiler and Machinery
Limits of Insurance.

E. Boiler and Machinery Additional Condition

The following additional condition applies to the in insurance provided under this endorsement:
Suspension

If any Covered Object is found to be in, or exposed to a dangerous condition, the Company may
immediately suspend the insurance provided for loss caused by or resulting from an Accident to that
Covered Object. The suspension can be done by delivering or mailing a notice of the suspension to:

1. The Insured’s last known address; or
2. The address where the Covered Object is located.

The insured will get a pro rata refund of premium for the suspended insurance. But the suspension will be
effective even if the Company has not yet made or offered a refund. Once suspended, such insurance can
only be reinstated by a written endorsement issued by the Company.

Page 5 of §
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 46 of 90 PagelID #882 = Page 42 of

MS C2 15 07 99

VACANCY PERMIT
This endorsement modifies the Exclusions contained in the Property Coverage Form.

Under Section D. EXCLUSIONS, provision 2. k., which excludes loss or damage caused by vandalism,
sprinkler leakage, building glass breakage, water damage, theft or attempted theft at any building or
leased premises which has been vacant for more than 60 consecutive days, does not apply to such loss
or damage:

A. At any insured premises during the policy period when no premises or Permit Periods are shown in
the Schedule below; or

B. Only:
1. At the insured premises; and
2. During the Permit Period;
shown in the Schedule below.
But this deletion of the exclusion does not apply to any excepted causes of loss indicated in the Schedule

 

 

 

 

 

 

 

 

below.

SCHEDULE
Insured Premises Excepted Causes of Loss | Permit Period From Permit Period To
51 E WASHINGTON St # 65 07/10/2016 07/10/2017
CHICAGO, IL 60602

Page 1 of 1

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 47 of 90 PagelD #:882 _— Page 43 of

MS C2 35 02 07

FUNGUS, WET ROT, DRY ROT AND OTHER
CAUSE OF LOSS CHANGES

This endorsement modifies the insurance provided under this policy.

A. The EXCLUSIONS contained in Section D. of the Property Coverage Form are amended as follows.
These changes apply to all Coverage Forms and endorsements in this policy that are subject to the
exclusions contained in the Property Coverage Form.

1. The following exclusion is added to Section D.1.:
“FUNGUS”, WET ROT AND DRY ROT

a. The Company will not pay for loss or damage, or any increase in the amount of loss or
damage, caused directly or indirectly by, or resulting from, the presence, growth, proliferation,
spread or any activity of “fungus”, wet rot or dry rot.

But if “fungus”, wet rot or dry rot results in a “specified cause of loss”, the Company will pay
for the loss or damage caused by that “specified cause of loss’.

This exclusion does not apply:
(1) When “fungus”, wet rot or dry rot results from fire or lightning; or

(2) To the extent that coverage is provided in the Limited “Fungus”, Wet Rot and Dry Rot
Coverage in b. below with respect to loss or damage by a cause of loss other than fire or
lightning.

b. Limited “Fungus”, Wet Rot and Dry Rot Coverage

(1) The coverage described in b.(2) and b.(3) below only applies when the “fungus”, wet rot
or dry rot is the result of a “specified cause of loss", other than fire or lightning, that
occurs during the policy period, and only if all reasonable means have been used to save

and preserve the property from further damage at the time of and after the occurrence of
the “specified cause of loss”.

The exclusion of loss or damage caused by or resulting from “fungus”, wet rot and dry rot
in provision a. above does not apply to the insurance specifically provided under this
coverage. But all other exclusions in this policy continue to apply to this Limited
“Fungus”, Wet Rot and Dry Rot Coverage.

(2) Limited “Fungus”, Wet Rot and Dry Rot Coverage — Direct Damage

(a) The Company will pay for direct physical loss or damage to Covered Property caused
by “fungus”, wet rot or dry rot, including:

(i) The cost of removal of the “fungus”, wet rot or dry rot;

(ii) The cost to tear out and replace any part of the building or other property as
needed to gain access to the “fungus”, wet rot or dry rot; and

(iii) The cost of testing performed after removal, repair, replacement or restoration of
the damaged property is completed, provided there is a reason to believe that
“fungus”, wet rot or dry rot is present.

(b) The coverage described in (2)(a) above is limited as follows:

(i) The most the Company will pay under this coverage for all “fungus”, wet rot and
dry rot loss or damage arising out of any one occurrence of “specified causes of
loss” (other than fire or lightning) is the Limit of Insurance specified in the
Supplemental Coverage Declarations for Limited “Fungus”, Wet Rot and Dry Rot
Coverage — Direct Damage in any one occurrence. With respect to a particular
occurrence of loss which results in “fungus”, wet rot or dry rot, the Company will

Page 1 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 48 of 90 PagelID #:882 Page 44 of

MS C2 35 02 07

not pay more than this limit even if the “fungus”, wet rot or dry rot continues to be
present or active, or recurs, in this or a later policy period.

(ii) The most the Company will pay under this coverage for the total of all “fungus”,
wet rot and dry rot loss or damage arising out of ail “specified causes of loss”
(other than fire or lightning) occurring during each separate 12 month period of
this policy (starting with the beginning of the present annual policy period) is the
aggregate Limit of Insurance specified in the Supplemental Coverage
Declarations for Limited “Fungus”, Wet Rot and Dry Rot Coverage — Direct
Damage in any one policy year.

(c) The coverage provided under this Limited “Fungus”, Wet Rot and Dry Rot Coverage
— Direct Damage does not increase the applicable Limit of insurance on any Covered
Property. If a particular occurrence results in loss or damage by “fungus”, wet rot or
dry rot, and other loss or damage, the Company will not pay more for the total of ail
loss or damage than the applicable Limit of Insurance on the Covered Property.

(d) If there is covered loss or damage to Covered Property that is not caused by
“fungus”, wet rot or dry rot, loss payment will not be limited by the terms of this
Limited “Fungus”, Wet Rot and Dry Rot Coverage ~ Direct Damage, except to the
extent that “fungus”, wet rot or dry rot causes an increase in the loss. Any such
increase in the loss will be subject to the terms of this Limited “Fungus”, Wet Rot and
Dry Rot Coverage — Direct Damage.

(3) Limited “Fungus”, Wet Rot and Dry Rot Coverage — Business Income, Rental Value and
Extra Expense

The following Limited “Fungus”, Wet Rot and Dry Rot Coverage provisions for Business
Income, Rental Value and Extra Expense apply only if Business Income, Rental Value
and/or Extra Expense coverage applies to the Insured’s premises and only if the
suspension of “operations” satisfies all of the terms of the applicable Business income,
Rental Value and/or Extra Expense coverage:

(a) If the loss which results in the “fungus”, wet rot or dry rot does not in itself necessitate
a suspension of “operations”, but such suspension of “operations” is necessary due
to loss or damage to property at the Insured’s premises caused by “fungus”, wet rot
or dry rot, then the Company’s payment for Business Income, Rental Value and/or
Extra Expense is limited to the amount of loss and/or expense sustained in a period
of not more than 30 days. The days need not be consecutive.

(b) If a covered suspension of “operations” is caused by loss or damage at the Insured’s
premises by other than “fungus”, wet rot or dry rot, but remediation of “fungus, wet rot
or dry rot prolongs the “period of restoration”, the Company will pay for loss and/or
expense sustained during the delay, regardless of when such a delay occurs during
the “period of restoration”, but such coverage is limited to 30 days. The days need
not be consecutive.

The coverage provided under this Limited “Fungus”, Wet Rot and Dry Rot Coverage —
Business Income, Rental Value and Extra Expense is included in, and does not increase
the applicable Business Income, Rental Value and/or Extra Expense Limit of Insurance.

(4) The terms of this Limited “Fungus”, Wet Rot and Dry Rot Coverage do not increase or
reduce the coverage provided under the Water Damage, Other Liquids, Powder or
Molten Damage coverage in Section B.2.i. of the Property Coverage Form or the
coverage provided for collapse of buildings or structures under the Collapse of Buildings
exclusion in Section D.1.j. of the Property Coverage Form.

2. The exclusions contained in Section D.2. are amended as follows:

Page 2 of 4
KTK-CMB-2957T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 49 of 90 PageID #:882 Page 45 of
MS C2 35 02 07

a. Under exclusion D.2. c.(2), the reference to fungus, the reference to wet or dry rot and the
reference to mold are deleted.

b. Exclusion D.2.|. is replaced by the following:
The Company will not pay for loss or damage caused by or resulting from:
(1) Continuous or repeated seepage, leakage or flow of water, or
(2) The presence or condensation of humidity, moisture or vapor;
that occurs over a period of 14 days or more.

B. The following is added to the LIMITATIONS contained in Section E. of the Property Coverage Form.
This limitation applies to all Coverage Forms and endorsements in this policy that are subject to the
limitations contained in the Property Coverage Form:

The Company will not pay for loss of or damage to, or any loss that is a consequence of loss or
damage to the interior of any building or structure, or to personal property in the building or
structure, caused by or resulting from rain, snow, sleet, ice, sand or dust, whether driven by wind
or not, unless:

a. The building or structure first sustains damage by a Covered Cause of Loss to its roof or
walls through which the rain, snow, sleet, ice, sand or dust enters: or

b. The loss or damage is caused by or results from thawing of snow, sleet or ice on the building
or structure.

Any portion of a building or structure that is within the exterior-facing surface material of a building
or structure shall constitute the interior of that building or structure.

C. The DEFINITIONS contained in Section G. of the Property Coverage Form are amended as follows.
These definition changes apply wherever such defined terms are used in the policy.

1. The definition of “Specified Cause of Loss” is deleted and replaced by the following:

“Specified Cause of Loss" means any of the following: Fire; lightning; explosion; windstorm or
hail; smoke; aircraft or vehicles; riot or civil commotion; vandalism; leakage from fire extinguishing
equipment; “sinkhole collapse”; volcanic action; falling objects as limited below; weight of snow,
ice or sleet; or water damage as defined below; all only as otherwise insured against in this
policy.

a. Falling objects does not include loss or damage to:
(1) Personal property in the open; or

(2) The interior of a building or structure, or property inside a building or structure, unless the
roof or an outside wall of the building or structure is first damaged by a falling object. Any
portion of a building or structure that is within the exterior-facing surface material of a
building or structure shall constitute the interior of that building or structure.

b. Water damage means accidental discharge or leakage of water or steam as the direct result
of the breaking apart or cracking of any part of a system or appliance (other than a sump
system including its related equipment and parts) containing water or steam.

“Specified Cause of Loss” also means any cause of loss that is specifically added to the
“specified causes of loss” by endorsement, but only to the extent such cause of loss is insured
against under this policy.

2. The following definition is added:

“Fungus” means any type or form of fungus, including but not limited to mold or mildew, and any
mycotoxins, spores, scents or byproducts produced or released by fungi.

D. Under:

Page 3 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 50 of 90 PagelD #:882 Page 46 of

MS C2 35 02 07

The Ordinance or Law coverage in Section B.2.f. of the Property Coverage Form;

2. The Ordinance or Law — Increased “Period of Restoration” Additional Coverage Extension in
Section B.4. of the Business Income Coverage Form Including Extra Expense and the Business
Income Coverage Form Excluding Extra Expense;

3. The Ordinance or Law ~ Increased “Period of Restoration” Additional Coverage Extension in
Section B.3. of the Extra Expense Coverage Form; and

4. Any other Ordinance or Law or Ordinance or Law — Increased “Period of Restoration” coverage
provided under this policy;

the following exclusion is added:
This coverage does not apply to:

a. Loss caused by or resulting from the enforcement of any ordinance or law which requires the
demolition, repair, replacement, reconstruction, remodeling or remediation of property due to
the presence, growth, proliferation, spread or any activity of “fungus”, wet rot or dry rot; or

b. Costs associated with the enforcement of any ordinance or law which requires any insured or
others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any
way respond to, or assess the effects of “fungus”, wet rot or dry rot.

Page 4 of 4
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 51 of 90 PageID #:882 Page 47 of

MS C2 39 12 02

EXCLUSION OF NUCLEAR HAZARD, WAR, MILITARY ACTION, ELECTRONIC
VANDALISM AND PATHOGENIC OR POISONOUS BIOLOGICAL OR
CHEMICAL MATERIALS

This endorsement modifies the insurance provided under this policy.

A. The Nuclear Hazard Exclusion is replaced by the following Exclusion. With respect to any form,
endorsement or coverage to which the Nuclear Hazard Exclusion does not apply, that Exclusion is
hereby added as follows.

NUCLEAR HAZARD

1. The Company will not pay for loss or damage caused directly or indirectly by nuclear reaction or
radiation, or radioactive contamination, however caused. Such loss or damage is excluded
regardless of any other cause or event that contributes concurrently or in any sequence to the
loss.

2. With respect only to direct physical loss or damage to Covered Property occurring within the
states of:

Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Illinois, iowa, Louisiana, Maine,
Massachusetts, Michigan, Minnesota, Missouri, Nebraska, New Hampshire, New Jersey, New
York, North Carolina, North Dakota, Oklahoma, Oregon, Pennsylvania, Rhode Island, Virginia,
Washington, West Virginia, Wisconsin

the following exception to this Nuclear Hazard Exclusion applies:

if nuclear reaction or radiation, or radioactive contamination, results in fire, the Company will pay
for the loss or damage caused by that fire. However, this exception for fire applies only to direct
loss or damage by fire to Covered Property. This fire exception does not apply to any other
insurance provided under this policy including, but not limited to, any insurance provided under
this policy for Business Income, Rental Value, Extra Expense, Leasehold Interest or Legal Liability
coverage.

In the event of loss or damage under this exception for fire, the value of the lost or damaged
Covered Property will be determined at actual cash value at the time of loss, without allowance for
any increased cost attributable to enforcement of any ordinance or law regulating the construction,
use or repair of the property. Any Ordinance or Law coverage provided under this policy does not
apply to loss or damage under this exception for fire.

3. With respect to any activity that comes within the terms of the War and Military Action Exclusion
and involves nuclear reaction or radiation, or radioactive contamination, the War and Military
Action Exclusion supersedes this Nuclear Hazard Exclusion.

B. The War and Military Action Exclusion is replaced by the following Exclusion. With respect to any
form, endorsement or coverage to which the War and Military Action Exclusion does not apply, that
Exclusion is hereby added as follows.

WAR AND MILITARY ACTION

1. The Company will not pay for loss or damage caused directly or indirectly by the following. Such
loss or damage is excluded regardless of any other cause or event that contributes concurrently
or in any sequence to the loss.

a. Hostile or warlike action in time of peace or war, including action in hindering, combating or
defending against an actual, impending or expected attack:

(1) By any government or sovereign power (de jure or de facto), or by any authority
maintaining or using military, naval or air forces;

(2) By military, naval or air forces; or
(3) By an agent of any such government, power, authority or forces.

Page 1 of 3
KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 52 of 90 PagelD #:882 Page 48 of

MS C2 39 12 02

b. Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental
authority in hindering, combating or defending against such an occurrence.

Any discharge, explosion or use of any weapon of war employing nuclear fission or fusion will be
conclusively presumed to be such a hostile or warlike action by such a government, power,
authority or forces.

2. With respect to any action that comes within the terms of this exclusion and:

a. Involves nuclear reaction or radiation, or radioactive contamination, this War and Military
Action Exclusion supersedes the Nuclear Hazard Exclusion.

b. Involves a discharge, dispersal, seepage, migration, release, escape or application of any
pathogenic or poisonous biological or chemical materials that comes within the terms of the
Pathogenic or Poisonous Biological or Chemical Materials Exclusion, this War And Military

Action Exclusion supersedes the Pathogenic or Poisonous Biological or Chemical Materials
Exclusion.

c. Involves Electronic Vandalism as defined in the Electronic Vandalism Exclusion, this War and
Military Action Exclusion supercedes the Electronic Vandalism Exclusion.

C. The Computer Virus Exclusion is replaced by the following Exclusion:
ELECTRONIC VANDALISM

1. The Company will not pay for loss or damage caused directly or indirectly by Electronic
Vandalism. Such loss or damage is excluded regardless of any other cause or event that
contributes concurrently or in any sequence to the loss.

This exclusion will not apply in the event Electronic Vandalism results in a “specified cause of

loss”, but the Company will be liable only for loss or damage by the resulting “specified cause of
loss”.

2. Electronic Vandalism means:

a. Willful or malicious destruction of computer programs, content, instructions or other electronic
or digital data stored within computer systems.

b. Unauthorized computer code or programming that:

(1) Deletes, distorts, corrupts or manipulates computer programs, content, instructions or
other electronic or digital data, or otherwise results in damage to computers or computer
systems or networks to which it is introduced;

(2) Replicates itself, impairing the performance of computers or computer systems or
networks; or

(3) Gains remote control access to data and programming within computers or computer
systems or networks to which it is introduced, for uses other than those intended for
authorized users of the computers or computer systems or networks.

3. With respect to any activity that comes within the terms of the War and Military Action Exclusion
and involves Electronic Vandalism, the War and Military Action Exciusion supersedes this
Electronic Vandalism Exclusion.

D. The following exclusion is added:
PATHOGENIC OR POISONOUS BIOLOGICAL OR CHEMICAL MATERIALS

1. The Company will not pay for loss or damage caused directly or indirectly by the discharge,
dispersal, seepage, migration, release, escape or application of any pathogenic or poisonous
biological or chemical materials. Such loss or damage is excluded regardless of any other cause
or event that contributes concurrently or in any sequence to the loss.

Page 2 of 3
KTK-CMB-295T670-1-16

out:blank 6/13/2¢
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 53 of 90 PagelD #:882 Page 49 of

2.

4.

MS C2 39 12 02

With respect only to direct physical loss or damage to Covered Property occurring within the
States of:

Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Illinois, lowa, Louisiana, Maine,
Massachusetts, Michigan, Minnesota, Missouri, Nebraska, New Hampshire, New Jersey, New
York, North Carolina, North Dakota, Oklahoma, Oregon, Pennsylvania, Rhode Island, Virginia,
Washington, West Virginia, Wisconsin

the following exception to this Pathogenic or Poisonous Biological or Chemical Materials
Exclusion applies:

If the discharge, dispersal, seepage, migration, release, escape or application of any pathogenic
or poisonous biological or chemical materials resuits in fire, the Company will pay for the loss or
damage caused by that fire. However, this exception for fire applies only to direct loss or damage
by fire to Covered Property. This fire exception does not apply to any other insurance provided
under this policy including, but not limited to, any insurance provided under this policy for Business
Income, Rental Value, Extra Expense, Leasehold Interest or Legal Liability coverage.

In the event of loss or damage under this exception for fire, the value of the lost or damaged
Covered Property will be determined at actual cash value at the time of loss, without allowance for
any increased cost attributable to enforcement of any ordinance or law regulating the construction,
use or repair of the property. Any Ordinance or Law coverage provided under this policy does not
apply to loss or damage under this exception for fire.

This exclusion does not apply when both 3.a. and 3.b. below apply:

a. The pathogenic or poisonous biological or chemical materials are normally kept at or brought
onto:

(1) The Insured’s premises, with the Insured’s consent, for use in the Insured’s business
operations at the Insured’s premises; or

(2) Any premises, other than the Insured’s premises, by others for use in conducting their
valid business operations at such premises;

and

b. The discharge, dispersal, seepage, migration, release, escape or application of the
pathogenic or poisonous biological or chemical materials is accidental and is not the result of
a willful or malicious act against any persons, organizations or property of any nature;

but all other exclusions continue to apply.

With respect to any action that comes within the terms of the War And Military Action Exclusion
and involves a discharge, dispersal, seepage, migration, release, escape or application of any
pathogenic or poisonous biological or chemical materials that comes within the terms of this
Pathogenic or Poisonous Biological or Chemical Materials Exclusion, the War and Military Action
Exclusion supersedes this Pathogenic or Poisonous Biological or Chemical Materials Exclusion.

Page 3 of 3

KTK-CMB-295T670-1-16

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 54 of 90 PagelID #:882 — Page 50 of

MS C2 42 02 07

EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

This endorsement modifies the insurance provided under this policy

A. The exclusion set forth in Paragraph B. below applies to all coverage under all forms and
endorsements that comprise this policy, including but not limited to forms or endorsements that cover
property damage to buildings or personal property and forms or endorsements that cover business
income, extra expense, rental value or action of civil authority.

B. The Company will not pay for loss or damage caused by or resulting from any virus, bacterium or
other microorganism that induces or is capable of inducing physical distress, illness or disease.

C. With respect to any loss or damage subject to the exclusion in Paragraph B. above, such exclusion
supersedes any exclusion relating to “pollutants”.

D. The terms of the exclusion in Paragraph B. above, or the inapplicability of this exclusion to a

particular loss, do not serve to create coverage for any loss that would otherwise be excluded under
this policy.

Page 1 of 1
KTK-CMB-295T670-1-16

out:blank 6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 55 of 90 PagelID #:882 ~— Page 51 of

MS C3 20 07 99

EXPEDITING EXPENSES — BOILER & MACHINERY

This endorsement modifies insurance provided under the Property Coverage Form.
The following coverage is added under Section B. 2., Covered Costs and Expenses:
Expediting Expenses

In the event of direct physical loss or damage to Covered Property caused by or resulting from an
Accident to a Covered Object to which the Boiler and Machinery insurance provided under this policy
applies, the Company will pay for the reasonable additional expenses incurred by the Insured to make
temporary repairs to, or expedite the permanent repair or replacement of, the Covered Property.

Expediting expenses include overtime wages and the extra cost of express or other rapid means of
transportation.

The most the Company will pay under this coverage for all Expediting Expenses arising out of any one
occurrence is the Limit of Insurance specified for Expediting Expenses, Boiler & Machinery only, shown in
the Supplemental Coverage Declarations.

Page 1 of 1
KTK-CMB-295T670-1-16

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 56 of 90 PagelD #:882 _— Page 52 of

MS C3 43 12 11

PRESERVATION AND PROTECTION OF PROPERTY
This endorsement modifies the insurance provided under Property Coverage Form.

1. The Preservation of Property coverage in Section B.2.g. is replaced by the following:
g. Preservation of Property

(1) If it becomes necessary to temporarily move Covered Property from insured premises to
preserve it from the threat of imminent loss or damage by a Covered Cause of Loss, the
Company will pay for any direct physical loss or damage to Covered Property while it is being
moved from an insured premises, while temporarily stored at another location or while it is
being moved back to an insured premises.

(2) This Coverage will apply only if the loss or damage occurs within 90 days after the property is
first moved and will cease when the policy is amended to provide insurance at the new
location, the property is returned to the existing location, or this policy is cancelled or expires,
whichever occurs first.

(3) Payment under this Coverage is included in, and does not increase, the applicable Covered
Property Limit of Insurance.

2. The Protection of Property coverage in Section B.2.h. is replaced by the following:
h. Protection of Property

(1) If it becomes necessary to temporarily move Covered Property from insured premises to
preserve it from the threat of imminent loss or damage by a Covered Cause of Loss the
Company will pay for the necessary and reasonable expenses actually incurred by the
Insured to remove the Covered Property from the insured premises and to move the Covered
Property back to the insured premises within a reasonable time after the threat of imminent
loss or damage to the property by the Covered Cause of Loss passes.

(2) The Company will also pay for other necessary and reasonable expenses actually incurred
by the Insured to temporarily safeguard Covered Property against the threat of imminent
direct physical loss or damage by any of the “specified causes of loss”.

(3) The most the Company will pay under this Coverage for the sum of all expenses incurred due
to the threat of loss or damage from any one occurrence is $250,000, subject to the following:

(a) This Limit of Insurance is an additional amount of insurance that is not subject to, and
does not reduce, the Covered Property Limits of Insurance. Under Section O. LIMITS OF
INSURANCE in the General Conditions, Protection of Property is deleted from the list of
Covered Costs and Expenses that will not increase the applicable Covered Property
Limit(s) of Insurance. But if this policy is subject to a Policy Limit, the Limit of Insurance
applicable to this Coverage is included in, and does not increase, the Policy Limit shown
in the Supplemental Coverage Declarations.

(b) When Earth Movement, Earthquake, Earthquake Sprinkler Leakage, Volcanic Eruption,
Landslide or Mine Subsidence is a “specified cause of loss" under this policy, the
Company's payment for the sum of all expenses incurred due to the threat of loss or
damage from ail threatened occurrences of all such "specified causes of loss" in any one
policy year will not exceed $250,000. This Limit of Insurance is not subject to, and does
not reduce, the Limits of Insurance that apply to such "specified causes of loss”.

(c) When Flood is a "specified cause of loss" under this policy, the Company's payment for
the sum of all expenses incurred due to the threat of loss or damage from all threatened
occurrences of such “specified cause of loss" in any one policy year will not exceed
$250,000. This Limit of Insurance is not subject to, and does not reduce, the Limit of
Insurance that applies to such "specified cause of loss".

(d) If the threat of imminent direct physical loss or damage to Covered Property from the
same occurrence spans over multiple policy years, only the limit that applies in the policy

Page 1 of 2
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 57 of 90 PagelD #:882 _— Page 53 of
MS C3 43 12 11

year in which the expenses are first incurred by the Insured will apply to the insurance
provided for expenses incurred due to the threat of loss or damage from that occurrence.

(4) This Coverage is subject to the deductible that applies to loss or damage to the Covered
Property by the Covered Cause of Loss against which the property is being safeguarded.

Page 2 of 2
KTK-CMB-295T670-1-16

out:blank 6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 58 of 90 PageID #:882

MS C5 01 01 00
GENERAL CONDITIONS

All coverages included in this policy are subject to the following conditions.
A. ABANDONMENT

There can be no abandonment of any property to the Company.
B. APPLICATION OF DEDUCTIBLES

1. Any deductibles that apply are specified in the Supplemental Coverage Declarations or in the
forms or endorsements attached to this policy.

Unless otherwise specified in the Supplemental Coverage Declarations, or by endorsement, when
a deductible is specified as applying separately “at each affected location, in any one occurrence’,
or at a specific location in any one occurrence, each of the following will be considered a
"location":

a. A single address that is not part of a complex described in b. below, regardless of the number
of buildings at that address; or

b. A multiple building complex, such as an apartment complex, office building complex or
industrial park, with multiple addresses, provided:

(1) All addresses within the complex are under the same ownership or management; and
(2) The complex is known by a single name; and
(3) All addresses within the complex are insured premises under this policy; and
(4) The addresses are adjacent to one another, or separated only by a street.
2. Dollar Deductibles

When the deductible that applies is specified as a dollar amount, the Company will not pay for
loss or damage to which the deductible applies until the amount of loss or damage exceeds the
specified deductible amount. The Company will then pay the amount of the loss or damage in
excess of the specified deductible, up to the applicable Limit of Insurance.

3. Percentage Deductibles

a. Percentage deductibles may be written as a percentage of total values or as a percentage per
unit of insurance.

b. Total Values Percentage Deductibles

When the deductible that applies is specified as a percentage of total values, the deductible
will be equal to the percentage of the total values specified in the most recent Statement of
Values on file with the Company for buildings, structures, personal property and rental values
to which the deductible applies.

c. Per Unit of insurance Percentage Deductibles

When the deductible that applies is specified as a percentage per unit of insurance, the
deductible will be equal to the percentage of value(s) calculated for, and applied separately to,
each of the following units of insurance:

(1) Each building or structure sustaining loss or damage;

(2) Personal property within each building or structure if that personal property sustains loss
or damage;

(3) Personal property in the open if personal property in the open sustains loss or damage;

(4) Business Income values impacted by the direct loss or damage to property, when the
percentage deductible is indicated as applying to Business Income; and

(5) Rental values impacted by the direct loss or damage to property, when the percentage
deductible is indicated as applying to Rental Value.

Page 1 of 9
KTK-CMB-295T670-1-16

Page 54 of

6/13/2C
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 59 of 90 PageID #:882

MS C5 01 01 00

The values to be used when calculating the deductible for (1), (2), (3), (4) and (5) above are
either those as specified for each unit of insurance shown in the most recent Statement of
Values on file with the Company or, if not so specified, or if the damaged property is a building
in the course of construction or renovation, the values will be determined at the time of loss.
When Business Income values or rental values are determined at the time of loss, the values
will be calculated for the 12 months following the inception date of the policy term in which the
loss occurs.

d. When both a percentage deductible and a dollar deductible are specified together as
applicable to a coverage or exposure, whether specified as applying in any one occurrence or
specified as applying at each affected location in any one occurrence, the percentage
deductible will be calculated and applied as described in b. and c. above, but the dollar
deductible is the minimum amount the Company will deduct in any one occurrence, or at each
affected location in any one occurrence, as specified, for all loss or damage to which the
deductible is stated to apply.

e. When a maximum dollar deductible is also specified as applicable, the specified maximum
deductible is the most the Company will deduct in any one occurrence for all loss or damage
to which the deductible is stated to apply.

4. Hour Deductibles

If the deductible for Business Income or any other time element coverage is specified in hours,
the Company will not be liable for any floss incurred during the specified number of hours
immediately following the start of the “period of restoration” or other applicable period during
which incurred loss would otherwise be covered. The Company will then pay the amount of loss
incurred for the remainder of the "period of restoration" or other applicable period during which
incurred loss is covered, up to the Limit of Insurance.

Two or More Deductibles in Any One Occurrence

if any causes of loss, coverages or types of property insured against under this policy are subject
to separate deductibles and two or more of those causes of loss, coverages and/or types of
property are involved in any one loss occurrence, each cause of loss, coverage and type of
property loss will be adjusted separately. But the total of the deductible amounts applied will not
exceed the highest deductible amount applied in that occurrence for any one involved cause of
loss, coverage or type of property.

This provision does not apply to:

a. Earth Movement, Earthquake, Earthquake Sprinkler Leakage, Flood, Windstorm or Hurricane
deductibles; or

b. Any hour deductible.

Application of Earth Movement, Earthquake, Earthquake Sprinkler Leakage, Flood, Sewer Back-
Up and Boiler and Machinery Deductibles

Any deductible shown on the Supplemental Coverage Declarations for a cause of loss listed
below applies only with respect to loss or damage to which the corresponding cause of loss
endorsement applies:

a. Earth Movement;

b. Earthquake;

c. Earthquake Sprinkler Leakage;
d. Flood;

e.

Sewer Back-Up; or
f. Boiler and Machinery.

These deductibles do not apply to any loss or damage by these causes of loss that is covered in
the absence of such endorsements.

Page 2 of 9

KTK-CMB-295T670-1-16

Page 55 of

6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 60 of 90 PageID #:882

MS C5 01 01 00

7. Any Other Covered Loss Deductible

Unless otherwise specifically stated in this policy, the deductible shown in the Supplemental
Coverage Declarations for “any other covered loss" applies to all causes of loss, coverages and
types of property insured against under this policy for which no deductible is specifically shown in
the Supplemental Coverage Declarations or in the forms or endorsements attached to this policy,

except Extra Expense. No deductible applies to Extra Expense.
C. APPRAISAL

If the Company and the Insured disagree on the value of the property, the amount of net income and
operating expense or the amount of loss, either may make written demand for an appraisal of the
loss. In this event, each party will select a competent and impartial appraiser. The two appraisers will
select an umpire. If they cannot agree, either may request that a judge of a court having jurisdiction
make the selection. The appraisers will state separately the value of the property, the amount of loss
or the amount of net income and operating expense. If they fail to agree, they will submit their

differences to the umpire. A decision agreed to by any two will be binding. Each party will:
1. Pay its chosen appraiser; and
2. Bear the other expenses of the appraisal and umpire equally.
if there is an appraisal, the Company will still retain its right to deny the claim.
D. CANCELLATION AND NONRENEWAL
1. Cancellation

a. The first Named insured shown in the Declarations may cancel this policy by mailing or

delivering to the Company advance written notice of cancellation.

b. The Company may cancel this policy by mailing or delivering to the first Named Insured

written notice of cancellation at least:

(1) 10 days before the effective date of cancellation if the Company cancels for nonpayment

of premium; or

(2) 60 days before the effective date of cancellation if the Company cancels for any other

reason.

c. The Company will mail or deliver notice to the first Named Insured's last mailing address

known to the Company.

d. Notice of cancellation will state the effective date of cancellation. If the policy is cancelled, that
date will become the end of the policy period. Cancellation will not affect coverage on any
shipment in transit on the date of the cancellation. Coverage will continue in full force for such

property in transit until it is delivered and accepted.

e. If this policy is cancelled, the Company will send to the first Named Insured any premium
refund due. If the Company cancels, the refund will be pro rata. If the first Named Insured
cancels, the refund may be less than pro rata. The cancellation will be effective even if the

Company has not made or offered a refund.
f. If notice is mailed, proof of mailing will be sufficient proof of notice.
2. Nonrenewal

In the event the Company decides not to renew this policy, the Company will mail or deliver to the
first Named Insured shown in the Declarations written notice of the nonrenewal not less than 60

days before the expiration date.
E. CHANGES

This policy contains all the agreements between the Insured and the Company concerning the
insurance afforded. The policy terms can be amended or waived only by written endorsement issued

by the Company as part of this policy.

Page 3 of 9
KTK-CMB-295T670-1-16

Page 56 of

6/13/2C
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 61 of 90 PagelD #882 = Page 57 of

MS C5 01 01 00

F. CONCEALMENT, MISREPRESENTATION OR FRAUD

This policy is void in any case of fraud by the Insured as it relates to this policy at any time. It is also
void if the Insured or any other person or entity insured under this policy, at any time, intentionally
conceals or misrepresents a material fact concerning:

1. This policy;
2. The Covered Property;
3. The Insured’s interest in the Covered Property; or
4. Aclaim under this policy.
G. CONTROL OF PROPERTY

Any act or neglect of any person other than the Insured beyond the direction or control of the Insured
will not affect this insurance.

The breach of any condition of this policy at any one or more locations will not affect coverage at any
location where, at the time of loss or damage, the breach of condition does not exist.

H. CURRENCY

It is understood and agreed that all amounts used herein are in the currency of the United States of
America and that premiums and losses are payable in United States currency. In the event of a loss
adjustment involving foreign currency, the conversion into the currency of the United States of
America will be at the rate of exchange quoted in The Wall Street Journal as of the date of the loss.

1. EXAMINATION OF THE INSURED’S BOOKS AND RECORDS

The Company may examine and audit the Insured’s books and records as they relate to this policy at
any time during the policy period and up to three years afterward.

J. IDENTITY OF INTEREST

If the Named Insured under this policy is comprised of more than one legal entity, liability under this
policy will not exceed the amount of loss had all such interests comprised a single legal entity.

K. INSPECTIONS AND SURVEYS
The Company has the right but is not obligated to:
1. Make inspections and surveys at any time;
2. Give the Insured reports on the conditions found resulting therefrom; and
3. Recommend changes.

Neither the right to make inspections nor the making thereof, nor any risk analysis, nor any advice or
reports resulting therefrom will imply any liability, or constitute an undertaking on behalf of or for the
benefit of the Insured. Any inspections, surveys, reports or recommendations relate only to insurability
and the premiums to be charged. The Company does not make safety inspections. The Company
does not undertake to perform the duty of any person or organization to provide for the health or
safety of workers or the public. In addition, the Company does not warrant that the conditions are safe,
healthful or in compliance with any law, rule, regulation, code or standard.

This condition applies not only to the Company, but also to any rating, advisory, rate service or similar
organization that makes insurance inspections, surveys, reports or recommendations.

L. KNOWLEDGE OF OCCURRENCE

It is hereby understood and agreed that knowledge of an occurrence, accident, claim, loss or damage,
or receipt or service of complaint, demand, notice, summons or other legal papers by the agent,
servant or employee of the Insured will not in itself constitute knowledge or receipt by the Insured
unless an executive officer or risk manager of the Named Insured has such knowledge or receives or
is served such documents or notice from its agent, servant or employee.

M. LEGAL ACTION AGAINST THE COMPANY
No one may bring a legal action against the Company under this policy unless:
1. There has been full compliance with all of the terms of this policy; and
Page 4 of 9

KTK-CMB-295T670-1-16

out:blank 6/13/26
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 62 of 90 PageID #:882

MS C5 01 01 00

2. The action is brought in the United States of America, in a court having proper jurisdiction, within 2

years after the date on which the direct physical loss or damage occurred.

N. LIBERALIZATION

If the Company adopts any revision that would broaden the coverage under this policy without
additional premium, within 45 days prior to or during the policy period, the broadened coverage will
immediately apply to this policy.

O. LIMITS OF INSURANCE

1.

The most the Company will pay for loss or damage in any one occurrence is the applicable
specified Limit(s) of Insurance shown in the Supplemental Coverage Declarations, Schedules,
Coverage Form(s) or endorsement(s).

Under the Property Coverage Form, unless otherwise stated in the Supplemental Coverage
Declarations, or by endorsement:

a. Payments under the following Covered Costs and Expenses will not increase the applicable
Covered Property Limit(s) of Insurance:

(1) Debris Removal. But if a Limit of Insurance for Debris Removal (additional) is specified in
the Supplemental Coverage Declarations, that Limit of Insurance will apply in addition to
the applicable Covered Property Limit of Insurance;

(2) Fire Department Service Charge;

(3) Fire Protective Equipment Discharge;

(4) Preservation of Property;

(5) Protection of Property; and

(6) Water Damage, Other Liquids, Powder or Molten Material Damage.

b. The Limits of Insurance that are specified for the remaining Covered Costs and Expenses are
in addition to the Covered Property Limit(s) of Insurance.

Under the Business Income Coverage Forms or the Extra Expense Coverage Form, unless
otherwise stated in the Supplemental Coverage Declarations, or by endorsement:

a. Payments under the following Additional Coverage Extensions will not increase the Limit of
Insurance that applies to Business Income, Rental Value and/or Extra Expense:
(1) Civil Authority;
(2) Extended Business Income or Rental Value (Business Income Coverage Forms only);

(3) Expenses to Reduce Loss (Business Income Coverage Form Excluding Extra Expense
only).

b. The Limits of Insurance that are specified for the remaining Additional Coverage Extensions
are additional amounts of insurance.

Unless otherwise specified in the Supplemental Coverage Declarations, or by endorsement, when
a Limit of Insurance is specified as applying separately “at each affected location, in any one
occurrence" or on a per location basis, the description of a "location" contained in provision 1. of
the Application Of Deductibles condition in Section B. of this form will apply.

P. LOSS PAYMENT

1.

In the event of loss or damage to property covered by this policy, at the option of the Company,
the Company will either:

a. Pay the value of lost or damaged property;

b. Pay the cost of repairing or replacing the lost or damaged property subject to 2. below;
c. Take all or any part of the property at an agreed or appraised value; or
d

Repair, rebuild, or replace the property with other property of like kind, size and quality subject
to 2. below.

Page 5 of 9

KTK-CMB-295T670-1-16

Page 58 of

6/13/26
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 63 of 90 PageID #:882

MS C5 01 01 00

2. Except as otherwise specifically provided in this policy, the cost to repair, rebuild or replace does
not include the increased cost attributable to enforcement of any ordinance or law regulating the

construction, use or repair of any property.

3. The Company will give notice of its intentions within 30 days after the Company receives the proof

of loss it requires.

4. The Company will not pay the Insured more than the Insured’s financial interest in the Covered

Property.

5. The Company may adjust losses with the owners of lost or damaged property if other than the
Insured. if the Company pays the owners, such payments will satisfy the Insured’s claims against
the Company for the owner's property. The Company will not pay the owners more than their

financial interest in the Covered Property.

6. The Company may elect to defend the Insured against suits arising from claims of owners of

property. The Company will do this at its own expense.

7. The Company will pay for covered loss or damage within 30 days after the Company receives the

sworn proof of loss it requires, if:
a. The Insured has complied with all of the terms of this policy; and

b. The Company has reached agreement with the Insured on the amount of loss or an appraisal

award has been made.

8. At the option of the Company, the Company may make a partial payment toward any claims,
subject to the policy provisions and the Company's normal adjustment process. To be considered
for a partial claim payment, the Insured must submit a partial sworn proof of loss with supporting
documentation. Any applicable policy deductibles must be satisfied before any partial payments

are made.

9. If two or more of this policy's coverages apply to the same loss or damage, the Company will not

pay more than the actual amount of the loss or damage
Q. MORTGAGEE INTERESTS AND OBLIGATIONS

Loss or damage, if any, as covered under this policy, will be payable to each mortgagee (or trustee)
designated herein in order of their precedence as their interests may appear. With respect to the
mortgagee’s (or trustee's) interest, this insurance will not be invalidated by any act of the Insured
(mortgagor or owner), nor by any foreclosure or other similar proceedings or notice of sale relating to

the property, nor by any change in title or ownership of the property, provided that:

1. In the event the Insured (mortgagor or owner) has neglected to pay any premium due under this

policy, the mortgagee (or trustee), at the request of the Company, pays the same;

2. The mortgagee (or trustee) has notified the Company of any change in ownership, occupancy or
increase in the risk or hazards known to the mortgagee (or trustee) and, at the request of the

Company, pays the premium for such increased risk or hazards; and

3. The mortgagee (or trustee) submits a signed, sworn proof of loss within sixty (60) days after

having been notified by the Company that the Insured (mortgagor or owner) has failed to do so.

In the event the Company pays the mortgagee (or trustee) for any loss or damage covered under this
policy and therefore claims that as to the Insured (mortgagor or owner) no liability existed, the
Company will be subrogated to all the rights, to the extent of such payment, of the party to whom such
payment was made. The Company may, at the Company's option, pay to the mortgagee (or trustee)
the whole principal due plus any accrued interest. Thereupon, the Company will receive a full
assignment and transfer of the mortgage and other such securities and the remaining mortgage debt

will be payable by the Insured (mortgagor or owner) to the Company.

The Company reserves the right to cancel this policy at any time as provided by its terms but, in such
case, this policy will continue in force for the benefit only of the mortgagee (or trustee) for ten (10)
days after notice to the mortgagee (or trustee) of cancellation for nonpayment of premium or sixty (60)
days after notice to the mortgagee (or trustee) of cancellation for any other reason. in the event the
Company elects not to renew this policy, the Company will give written notice to the mortgagee (or

trustee) at least thirty (30) days prior to the expiration of this policy.

Page 6 of 9
KTK-CMB-295T670-1-16

Page 59 of

6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 64 of 90 PageID #:882

MS C5 01 01 00
R. NO BENEFIT TO BAILEE

No person or organization, other than the Insured, having custody of Covered Property will benefit

from this insurance.
. NO REDUCTION BY LOSS

Except with respect to any aggregate limit(s) or aggregate sublimit(s) of insurance in this policy, it is
mutually understood and agreed that the amount of insurance will not be reduced by the payment of
losses under this policy.

T. NOTICE OF LOSS AND DUTIES IN THE EVENT OF LOSS OR DAMAGE

1. The Insured must see that the following are done in the event of loss of or damage:
a. Notify the police if a law may have been broken.

b. Give the Company prompt notice of the loss or damage. Include a description of the property

involved.

c. As soon as possibie, give the Company a description of how, when, and where the loss or

damage occurred.

d. Promptly make claim in writing against any other party, which had custody of the Covered

Property at the time of loss.

e. Take all reasonable steps to protect the Covered Property from further damage, and keep a
record of expenses necessary to protect the Covered Property, for consideration in the
settlement of the claim. This will not increase the Limit of Insurance. However, the Company
will not pay for any subsequent loss or damage resulting from a cause of loss that is not a
Covered Cause of Loss. Also, if feasible, set the damaged property aside and in the best

possible order for examination.

f. At the request of the Company, give the Company complete inventories of the damaged and

undamaged property. Include quantities, costs, values and amount of loss claimed.

g. As often as may be reasonably required, permit the Company to inspect the property and

records proving the loss or damage and examine the Insured’s books and records.

Also permit the Company to take samples of damaged and undamaged property for
inspection, testing and analysis and permit the Company to make copies from the Insured's

books and records.

h. Send the Company a signed, sworn proof of loss containing the information that the Company
requests to investigate the claim. The Insured must do this within 60 days after the

Company's request. The Company will supply the Insured with the necessary forms.
i. Cooperate with the Company in the investigation or settlement of the claim.

2. The Company may examine any Insured under oath, while not in the presence of any other
insured and at such times as may be reasonably required, about any matter relating to this
insurance or the claim, including an Insured's books and records. In the event of an examination,

an Insured's answers must be signed.

U. OTHER INSURANCE

1. Underlying Insurance

Permission is granted to the Insured to purchase insurance on all or any part of the deductibles of
this policy, and the existence of such underlying insurance will not prejudice any recovery
otherwise payable under this policy. If the limits of such underlying insurance exceed the
deductible which would apply under this policy, then the insurance provided by this policy will apply
only as excess after the limits applicable to the underlying insurance, including that portion which

exceeds such deductible, have been exhausted.
2. Excess Insurance

Permission is granted to the Insured to have excess insurance over the Limit(s) of Insurance set
forth in this policy without prejudice to this policy. The existence of such insurance will not reduce

the Company's liability under this policy.

Page 7 of 9

KTK-CMB-295T670-1-16

Page 60 of

6/13/2C
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 65 of 90 PageID #:882

MS C5 01 01 00

3. Other Insurance Subject to Same Plan, Terms, Conditions and Provisions

In the event the Insured has other insurance subject to the same plan, terms, conditions and pro-
visions as the insurance under this policy, the Company will pay its share of the covered loss or
damage. The Company's share is the proportion that the applicable Limit of Insurance under this

policy bears to the Limits of Insurance of all insurance covering on the same basis.

If there is other insurance covering the same loss or damage, other than that described above, the
Company will pay only for the amount of covered loss or damage in excess of the amount due from
that other insurance, whether the Insured can collect on it or not. But, the Company will not pay more

than the applicable Limit of Insurance.
V. POLICY PERIOD AND TERRITORY

Under this policy, the Company will cover loss or damage that commences during the policy period as
specified in the Declarations and, except as otherwise specifically provided, within the Policy Territory.

The Policy Territory is:
1. The United States of America (including its territories and possessions);
2. Puerto Rico; and
3. Canada.
W. RECOVERED PROPERTY

In the event either the Insured or the Company recovers any property after loss settlement, that party
must give the other prompt notice. At the option of the Insured, the property will be returned to the
Insured. The Insured must then return to the Company the amount the Company paid to the Insured

for the property.

1. The Company will pay:
a. Recovery expenses; and
b. Costs to repair the recovered property;

2. But the amount the Company pays will not exceed:
a. The total of 1. a. and 1. b. above;
b. The value of the recovered property; or
c. The Limit of Insurance;
whichever is less.

X. SUBROGATION AND SUBROGATION WAIVER

1. Subrogation — Transit

The following subrogation provisions apply to any transit coverage provided under this policy:

a. If any person or organization to or for whom the Company makes payment under any transit
coverage provisions of this policy has rights to recover damages from another, those rights
are transferred to the Company to the extent of such payment. That person or organization
must do everything necessary to secure the Company's rights and must do nothing after the

loss to impair them.

b. Insurance under the transit coverage provisions will be null and void if any Insured does any
act or enters into any agreement, before or after loss, which in any way releases, impairs or
destroys the right to recover against any carrier for hire, or other party liable for the loss, or
transfers such right to anyone other than the Company. Even if the transit coverage becomes
null and void, the Company has the right to retain and recover the premium for this coverage.
The Insured does have permission to accept the limited liability form receipts or bills of lading
commonly used by carriers for hire without prejudice to this coverage. The Company is not
liable however, for any loss that is settled or compromised without the written consent of the

Company.

c. If the Company pays for loss or advances or loans money under the transit coverage, the
Insured will, upon request and at the expense of the Company, make claim upon and institute
legal proceedings against any carrier, bailee or other party liable for the loss. At the option of

Page 8 of 9
KTK-CMB-295T670-1-16

Page 61 of

6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 66 of 90 PagelD #:882

MS C5 01 01 00

the Company, such claims or legal proceedings may be instituted in the name of the Insured.
The Insured agrees to fully cooperate with the Company in making such claims and
prosecuting such legal proceedings.

2. Subrogation — All Other Coverages

If any person or organization to or for whom the Company makes payment under this policy has
rights to recover damages from another; those rights are transferred to the Company to the extent
of such payment. That person or organization must do everything necessary to secure the
Company's rights and must do nothing after the loss to impair them. The Company will be entitled
to priority of recovery against any such third party (including interest) to the extent payment has
been made by the Company, plus attorney's fees, expenses or costs incurred by the Company.

But, the Insured may waive its rights against another party by specific written agreement:
a. Prior to a loss to Covered Property.

b. After a loss to Covered Property or Covered Income only if, at time of loss, that party is one of
the following:

(1) Someone insured by this insurance;
(2) A business firm owned or controlled by the Insured or that owns or controls
the Insured; or

(3) The Insured’s tenant.
Such waiver will not invalidate or restrict this insurance.

Y. TRANSFER OF THE INSURED’S RIGHTS AND DUTIES UNDER THIS POLICY

The Insured’s rights and duties under this policy may not be transferred without the written consent of
the Company except in the case of death of an individual Named Insured. If an individual Named
Insured dies, the Insured’s rights and duties will be transferred to the Insured’s legal representative
but only while acting within the scope of duties as the Insured’s legal representative. Until the
Insured’s legal representative is appointed, anyone having proper temporary custody of the Insured’s
property will have rights and duties but only with respect to that property.

UNINTENTIONAL ERRORS IN DESCRIPTION

The insurance provided by this policy is extended to apply with respect to loss or damage to property
at locations within the Policy Territory that are owned, leased or operated by the Insured, if such loss
or damage is not payable under this policy due solely to any unintentional error in the description of

the address of the property. But this will not increase any Limits of Insurance that apply under this
policy.

Upon discovery of the unintentional error, the Insured will report the correct information to the
Company. An additional premium may be charged based upon the corrected information.

Page 9 of 9

KTK-CMB-295T670-1-16

Page 62 of

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 67 of 90 PageID #:882 _—— Page 63 of

MS C5 05 07 99

REPLACEMENT COST

This endorsement modifies the Property Coverage Form.
The following Valuation Provisions are added:

A. REPLACEMENT COST

In the event of a covered loss or damage, the Company will determine the value of Covered Property at
replacement cost as of the time and place of loss, without deduction for physical deterioration,
depreciation, obsolescence and depletion, except as otherwise provided in this endorsement or as
Stipulated by any other endorsement(s) attached to this policy. This replacement cost valuation is subject
to the following conditions:

1. The Company will not pay more on a replacement cost basis than the least of:

a. The cost to repair, rebuild or replace, at the same site, the lost, damaged or destroyed property,
with other property of comparable size, material and quality; or

b. The actual amount incurred by the Insured that is necessary to repair, rebuild or replace the lost,
damaged or destroyed property; or

c. The Limit of Insurance applicable to the lost, damaged or destroyed property.

2. The Company will not pay for any loss or damage on a replacement cost basis until the property is
repaired, rebuilt or replaced, and then only if such repair, rebuilding or replacement is made as soon as
reasonably possible after the loss or damage. If the property is not repaired, rebuilt or replaced as soon
as reasonably possible after the loss or damage, the vaiue of the property will be determined at “Actual
Cash Value”. This restriction does not apply to losses less than $25,000.

3. For property to which this replacement cost valuation applies, the Insured may make a claim for loss or
damage on an “Actual Cash Value” basis instead of on a replacement cost basis. In the event the
Insured elects to have loss or damage settled on an “Actual Cash Value” basis, the Insured may still
make a claim on a replacement cost basis if the Insured notifies the Company within 180 days after the
loss or damage.

4. The cost to repair, rebuild or replace does not include the increased cost attributable to enforcement of
any ordinance or law regulating the construction, use or repair of any property unless a Limit of
Insurance is specified for Ordinance or Law in the Supplemental Coverage Declarations, and then only
to the extent provided under that coverage.

5. In the event the Insured decides to repair, rebuild or replace the damaged or destroyed property,
payment will include any reasonable and necessary architectural, engineering, consulting or
supervisory fees related to the construction, repair or replacement of the damaged or destroyed
property. This will not increase the applicable Limits of Insurance.

B. REPLACEMENT COST EXCEPTIONS

1. Valuable Papers and Records and Electronic Data Processing Data and Media will be valued as
follows:

a. Atthe Insured’s cost to research, replace or restore the lost information on lost, damaged or
destroyed Valuable Papers and Records or Electronic Data Processing Data and Media for which
duplicates do not exist;

b. At the cost of blank materials or media and the cost of copying data onto blank materials or media
when duplicates of the papers, records or data exist;

c. At the cost of blank materials or media of the same kind and quality if the papers, records or data
are not replaced;

d. At the specified amount per article for those articles which are specifically declared, described and
valued in a schedule forming a part of this policy.

2. Brands and Labels - If branded or labeled merchandise that is Covered Property is damaged by a
Covered Cause of Loss and the Company takes all or part of the property at an agreed or appraised
value, the Company will also pay:

Page 1 of 3
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 68 of 90 PageID #:882 Page 64 of

MS C5 05 07 99

a. Any expenses incurred by the Insured to:

(1) Stamp the word ‘Salvage’ on the merchandise or its containers, if the stamp will not physically
damage the merchandise; or

(2) Remove the brands or labels, if doing so will not physically damage the merchandise. The
Insured must relabel the merchandise or its containers to comply with the law.

b. Any reduction in the salvage value of the damaged merchandise with the brands or labels
removed.

But this will not increase the Limit(s) of Insurance applicable to the lost or damaged property.

3. “Electronic Data Processing Equipment’ will be valued on a replacement cost basis as provided in
Section A. of this endorsement. However, in the event replacement of “Electronic Data Processing
Equipment’ with identical property is impossible, the replacement cost will be the cost of items that are
similar to the damaged or destroyed equipment and intended to perform the same function, but which
may include technological advances.

4. “Fine Arts’ will be valued at the least of:

a. The cost of reasonably restoring that property; or

b. The cost of replacing that property, at the time and place of loss, with substantially the same
property; or

c. The market value of the property at the time and place of loss or, if the article of property is
specifically declared, described and valued in a schedule forming a part of this policy, the amount
per article specified in the Schedule.

5. “Finished Stock’ will be valued at the selling price less discounts and expenses the Insured otherwise
would have had.

6. Pairs, Sets, or Parts

a. Pairs or Sets - In case of loss to any part of a pair or set, the Company may, at its option:
(1) Repair or replace any part to restore the pair or set to its value before the loss; or
(2) Pay the difference between the value of the pair or set before and after the loss.

b. Parts - In case of loss to any part of Covered Property consisting of several parts when complete,
the Company will only pay for the value of the lost or damaged part.

7. Patterns, dies, molds, and forms not in current usage will be valued at “Actual Cash Value”. If loss is
paid on an “Actual Cash Value” basis, and within 24 months from the date of the loss the Insured
needs to repair or replace one or more of the items, the Company will pay the Insured, subject to the
conditions of this insurance, the difference between “Actual Cash Value” and replacement cost for
those patterns, moids and dies which are actually repaired or replaced.

8. Business Personal Property sold by the Insured but not delivered will be valued at the selling price less
discounts and expenses the Insured otherwise would have had.

9. Business Personal Property of Others will be valued at the amount for which the Insured is liable, not to
exceed the replacement cost.

10. “Stock in Process’ will be valued at the cost of “raw stock”, labor expended, plus the proper proportion
of overhead charges.

11. Tenant's Improvements and Betterments will be valued at:

a. Replacement cost of the damaged or destroyed property (subject to the provisions of Section A.
above) if the insured tenant makes the repairs or replaces promptly.

b. A proportion of the insured tenant's original cost if the insured tenant does not make repairs
promptly. The Company will determine the proportionate value as follows:

(1) Multiply the original cost by the number of days from the loss or damage to the expiration of
the lease; and

(2) Divide the amount determined in (1) above by the number of days from the installation of
improvements to the expiration of the lease.

Page 2 of 3
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 69 of 90 PagelD #:882 _— Page 65 of
MS C5 05 07 99

If the insured tenant's lease contains a renewal option, the expiration of the renewal option period
will replace the expiration of the lease in this procedure.
c. If repaired or replaced at the expense of others, there will be no liability hereunder.

12. “Vacant” property will be valued at “Actual Cash Value’.
C. ADDITIONAL DEFINITION
The following definition is in addition to those contained in the Property Coverage Form.

“Actual Cash Value” means the cost to repair, rebuild or replace the lost or damaged property, at the time
and place of the loss, with other property of comparable size, material and quality, less allowance for
physical deterioration, depreciation, obsolescence and depletion.

Page 3 of 3
KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 70 of 90 PagelD#:882 Page 66 of

MS C5 27 03 00

EXTRA EXPENSE DEDUCTIBLE

Under the General Conditions, the last sentence of Section B., APPLICATION OF DEDUCTIBLES, which
states that no deductible applies to Extra Expense, does not apply. The Extra Expense coverage provided
under this policy is subject to the applicable deductible(s) indicated in the Supplemental Coverage
Declarations or in the forms or endorsements attached to this policy.

Page 1 of 1
KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 71 of 90 PagelD#:882 Page 67 of

MS C5 30 10 02
CLAIM DATA EXPENSE ENDORSEMENT
This endorsement modifies insurance provided under the Property Coverage Form, the Business Income Coverage
Form and the Extra Expense Coverage Form.
The following is added to the Claim Data Expense coverage:

The Company will not pay for any expenses incurred, directed, or billed by or payable to insurance brokers or

agents, or their associates or subsidiaries, without the Company's written consent prior to such expenses being
incurred.

Page 1 of 1
KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 72 of 90 PagelD #:882 Page 68 of
MS C5 41 03 15

PROHIBITED COVERAGE — UNLICENSED INSURANCE
AND TRADE OR ECONOMIC SANCTIONS

This endorsement modifies the General Conditions.

The following conditions are added:
4. PROHIBITED COVERAGE — UNLICENSED INSURANCE

a. With respect to loss sustained by any Insured, or loss to any property, located in a country or jurisdiction in
which the Company is not licensed to provide this insurance, this insurance does not apply to the extent
that insuring such loss would violate the laws or regulations of such country or jurisdiction.

b. The Company does not assume responsibility for:

(1) The payment of any fine, fee, penalty or other charge that may be imposed on any person or organiza-
tion in any country or jurisdiction because the Company is not licensed to provide insurance in such
country or jurisdiction; or

(2) The furnishing of certificates or other evidence of insurance in any country or jurisdiction in which the
Company is not licensed to provide insurance.

2. PROHIBITED COVERAGE - TRADE OR ECONOMIC SANCTIONS

The Company will provide coverage for any loss, or otherwise will provide any benefit, only to the extent that
providing such coverage or benefit does not expose the Company or any of the Company's affiliated or parent
companies to:

a. Any trade or economic sanction under any law or regulation of the United States of America; or
b. Any other applicable trade or economic sanction, prohibition or restriction.

© 2015 The Travelers indemnity Company. All rights reserved.
Page 1 of 1
KTK-CMB-295T670-1-16

out:blank 6/13/2(
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 73 of 90 PagelD #:882 = Page 69 of

MS C6 01 07 99

PROPERTY
SPECIFIC LIMITS SCHEDULE

Description of

insured Premises Address Coverage or Property Limit of Insurance
51 E WASHINGTON ST #65 —_ Building(s) $ 73,810,000
CHICAGO
IL 60602

Rental Value $ 3,000,000
KTK-CMB-295T670-1-16 Page 1 of 1

out:blank 6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 74 of 90 PageID #:882

The following listing of high and moderate hazard Earthquake and Volcanic Eruption areas, consisting of high
hazard and moderate hazard counties (and independent cities as indicated by an *) by State, and high hazard
areas of U.S.A. territories and possessions, is provided to determine applicable Coverage, Limit(s) of Insurance
and Deductible(s) referred to in the Supplemental Coverage Declarations for Earthquake and Volcanic Eruption
occurring in High and Moderate Hazard Areas in the United States of America (including its territories and

MS C6 05 10 15

HIGH AND MODERATE HAZARD EARTHQUAKE AND
VOLCANIC ERUPTION AREAS — U.S.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

possessions).
STATE HIGH HAZARD MODERATE HAZARD COUNTIES
COUNTIES
Arizona Yuma
Arkansas Clay Arkansas Izard Prairie
Mississippi Craighead Jackson Randolph
Crittenden Lawrence Sharp
Cross Lee St. Francis
Cleburne Lonoke Stone
Fulton Monroe White
Greene Phillips Woodruff
Independence Poinsett
idaho Bear Lake Fremont Teton
Hlinois Pulaski Alexander Jackson Randoiph
Bond Jasper Richland
Clay Jefferson St. Clair
Clinton Johnson Saline
Crawford Lawrence Shelby
Cumberland Macoupin Union
Edwards Madison Wabash
Effingham Marion Washington
Fayette Massac Wayne
Franklin Monroe White
Gallatin Montgomery Williamson
Hamilton Perry
Hardin Pope
Indiana Adams Pike Sullivan
Gibson Posey Vanderburgh
Jay Randolph Warrick
Knox Spencer
Kentucky Fulton Ballard Hancock Muhlenberg
Hickman Caldwell Henderson Ohio
Calloway Hopkins Todd
Carlisle Livingston Trigg
Christian Lyon Union
Crittenden Marshall Webster
Daviess McCracken
Graves McLean

 

 

 

 

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 1 of 3

KTK-CMB-295T670-1-16

Page 70 of

6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 75 of 90 PageID #:882

Page 71 of

MS C6 05 10 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE HIGH HAZARD MODERATE HAZARD COUNTIES
COUNTIES
Mississippi Alcorn Marshall Tate
Bolivar Panola Tippah
Coahoma Quitman Tunica
DeSoto Pontotoc Union
Lafayette Tallahatchie
Missouri Dunklin Bollinger Jefferson St. Francois
Mississippi Butler Perry St. Louis
New Madrid Cape Girardeau Madison St. Louis City*
Pemiscot Carter Oregon Ste. Genevieve
Crawford Reynolds Stoddard
Dent Ripley Texas
Franklin Scott Washington
Howell Shannon Wayne
Iron St. Charles
Montana Flathead Lake
Gallatin Madison
Nevada Carson City* Lyon Storey
Dougias Mineral Washoe
Esmeralda Nye
Ohio Allen Hardin Paulding
Auglaize Henry Preble
Champaign Logan Putnam
Clark Madison Shelby
Darke Mercer Union
Greene Miami Van Wert
Hancock Montgomery Wyandot
Oregon Coos Klamath Multnomah
Curry Marion Washington
South Carolina Beaufort Charleston Dorchester
Berkeley Colleton Georgetown
Tennessee Dyer Carroll Hardin McNairy
Lake Chester Haywood Montgomery
Lauderdale Crockett Henderson Shelby
Obion Fayette Henry Stewart
Tipton Gibson Houston Weakley
Hardeman Madison

 

 

 

 

 

 

© 2015 The Travelers Indemnity Company. All rights reserved.

KTK-CMB-295T670-1-16

Page 2 of 3

6/13/26
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 76 of 90 PageID #:882

 

 

 

 

 

 

 

 

 

 

 

 

STATE HIGH HAZARD MODERATE HAZARD COUNTIES
COUNTIES

Utah Box Elder Davis Utah
Cache Salt Lake Weber

Washington Clallam King Pierce
Clark Kitsap San Juan
Cowlitz Kittitas Skagit
Grays Harbor Lewis Snohomish
island Mason Thurston
Jefferson Pacific Whatcom

Wyoming Lincoln Teton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S.A. TERRITORY/POSSESSION HIGH HAZARD AREA
American Samoa Entire Territory/Possession
Guam Entire Territory/Possession
Northern Mariana Islands Entire Territory/Possession
U.S. Virgin Islands Entire Territory/Possession
All other U.S.A. territories and
possessions, other than Puerto Rico Entire Territory/Possession

 

 

 

 

 

© 2015 The Travelers Indemnity Company. All rights reserved.

KTK-CMB-2957T670-1-16

Page 3 of 3

Page 72 of
MS C6 05 10 15

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 77 of 90 PageID #:882 Page 73 of

MS C6 10 07 99

MORTGAGEE SCHEDULE

The following are added as Mortgagee(s), as their interest may appear.

 

 

 

 

 

 

 

Insured Premises Address Mortgagee Name and Mailing Address
As per Schedule on File with the Company As per Schedule on File with the Company
Page 1 of 1

KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 78 of 90 PagelD #882 Page 74 of

MS C8 02 07 99

EXCLUSION - CERTAIN COMPUTER RELATED LOSSES DUE TO DATES OR TIMES
(Property and Boiler and Machinery Coverages)

This endorsement modifies insurance provided under the following:

Property Coverages
Boiler And Machinery Coverages

a. This policy does not insure against loss or damage caused consisting of or caused directly or indirectly by
any of the following. Such loss is excluded regardless of any other cause or event that contributes
concurrently or in any sequence to the loss except as provided in B.

1. The failure, malfunction or inadequacy or the inability to use or have access to:
a. Any of the following, whether belonging to the Insured or to others:
(1) computer hardware, including microprocessors;
(2) computer application software;
(3) computer operating systems and related software;
(4) computer networks;
(5) microprocessors (computer chips) not part of any computer system;
(6) any other computerized or electronic equipment or components; or

b.. Any other products or services that directly or indirectly use or rely upon, in any manner, any of the
items listed in paragraph 1.a. of this endorsement;

due to the inability of those products or services described in paragraphs 1.a. and 1.b. to correctly
recognize, distinguish, interpret or accept one or more dates or times.

2. Any advice, consultation, design, evaluation, inspection, installation, maintenance, repair or
supervision done by or for the Insured to determine, rectify or test, any potential or actual failure,
malfunction or inadequacy described in paragraph A.1. above.

3. The destruction, disruption, distortion or corruption of any computer data, coding, program or software
if related to dates or times due to the inability of those products or services described in paragraphs
1.a. and 1.b. to correctly recognize, distinguish, interpret or accept one or more dates or times.

B. If an excluded Type or Cause of Loss as described in A. 1., 2. and 3. of this endorsement results in:

1. A Covered Cause of Loss under the Property Coverages then this policy shall pay only for such
resulting direct physical loss or damage subject to the following exceptions:

This policy will not pay for resulting loss or damage if the cause of loss is:
a. Mechanical or machinery breakdown; or

b. Artificially generated electrical current, including electrical arcing, that disturbs items in paragraph
A.1. above

unless fire results, and then this policy shall pay only for the direct physical loss or damage caused by
that fire.

2. An accident to an object under the Boiler and Machinery Coverages then this policy shall pay only for
such resulting direct physical loss or damage.

C. This policy does not insure against any preventive or remedial costs to repair or modify any items in A.1.a.
and b. above to correct any actual or potential deficiencies or change any features of logic or operation.

D. This policy does not insure against any expense incurred by the insured or others in the defense,

safeguarding, protecting or recovering of property whether before or after loss due to any actual or
potential loss excluded in paragraph A. above.

Page 1 of 1
KTK-CMB-295T670-1-16

out:blank 6/13/2C
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 79 of 90 PageID #:882 Page 75 of

MS C8 69 07 05

ILLINOIS CHANGES = CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under this policy.

The GENERAL CONDITIONS FORM is amended as follows:

A. Section D., CANCELLATION AND NONRENEWAL, Item 1.b. is replaced by the following:
b. (1) Cancellation Of Policies In Effect For 60 Days Or Less.

if this policy has been in effect for 60 days or less, except as provided in b.(3), b.(4), b.(5)
and b.(6) below, the Company may cancel this policy by mailing to the first Named In-
sured written notice of cancellation at least:

(a) 10 days before the effective date of cancellation if the Company cancels for nonpay-
ment of premium; or

(b) 30 days before the effective date of cancellation if the Company cancels for any other
reason.

(2) Cancellation Of Policies In Effect For More Than 60 Days.

If this policy has been in effect for more than 60 days, except as provided in b.(3), b.(4),
b.(5) and b.(6) below, the Company may cancel this policy by mailing written notice of
cancellation to the first Named Insured at least:

(a) 10 days before the effective date of cancellation if the Company cancels for nonpay-
ment of premium; or

(b) 60 days before the effective date of cancellation if the Company cancels for one or
more of the following reasons:

(i) The policy was obtained through a material misrepresentation;
(ii) The Insured has violated any of the terms and conditions of the policy;
(ii) The risk originally accepted has measurably increased;

(iv) Certification to the Director of Insurance of the loss of reinsurance by the Compa-
ny which provided coverage to the Company for all or a substantial part of the un-
derlying risk insured; or

(v) A determination by the Director that the continuation of the policy could place the
Company in violation of the insurance laws of the state of Illinois.

(c) The Company may not cancel the policy in effect for more than 60 days or more or
renewal policies for any reason other than the reasons described in (2) (a) and (2) (b)
above.

(3) If any one or more of the following conditions exist at any building covered by this policy
other than residential buildings occupied by 4 families or less that is, the Company may
cancel this policy by mailing to the first Named Insured written notice of cancellation if:

(a) After a fire loss, permanent repairs to the building have not started within 60 days of
satisfactory adjustment of loss, unless the delay is due to a labor dispute or weather
conditions.

(b) The building has been unoccupied 60 or more consecutive days. This does not apply
to:

(i) Seasonal unoccupancy;or

Includes copyrighted material of Insurance Services Office, Inc., with its permission
Page 1 of 3

KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 80 of 90 PagelID #:882 Page 76 of

MS C8 69 07 05

(ii) Buildings under repair, construction or reconstruction, if property secured against
unauthorized entry.

(c) The building has:
(i) An outstanding order to vacate;
(ii) An outstanding demolition order; or
(iii) Been declared unsafe in accordance with the law.
(d) Heat, water, sewer service or public lighting have not been connected to the building for
30 consecutive days or more.
The policy will cancel 10 days following receipt of the written notice by the Named Insured(s).

(4) If this policy covers residential properties occupied by 4 families or less and this policy has
been in effect for 60 days or less or if this is a renewal policy, the Company may cancel this
policy by mailing written notice of cancellation to the first Named Insured at least:

(a) 10 days before the effective date of cancellation if the Company cancels for nonpayment
of premium; or

(b)} 30 days before the effective date of cancellation if the Company cancels but, only for one
or more of the following reasons:
(i) The policy was obtained by misrepresentation or fraud; or
(ii) Any act that measurably increases the risk originally accepted.

(5) If this policy covers residential properties occupied by 4 families or less and this policy has
been in effect for more than 60 days or if this is a renewal policy, the Company may cancel
this policy by mailing written notice of cancellation to the first Named Insured at least:

(a) 10 days before the effective date of cancellation if the Company cancels for nonpayment
of premium; or

(b) 60 days before the effective date of cancellation if the Company cancels but, only for one
or more of the following reasons:

(i) The policy was obtained by misrepresentation or fraud; or
(ii) Any act that measurably increases the risk originally accepted.

(6) If this policy covers grain in public warehouses the first Named Insured or the Company may
cancel this policy at any time by mailing to the other and the Director of the Illinois Department
of Agriculture (at its Springfield Office) 60 days written notice of cancellation. This cancella-
tion provision does not apply when this policy covers grain owned by the Commodity Credit
Corporation.

B. Section D., CANCELLATION AND NONRENEWAL, Item 1.c. is replaced by the following:

c. The Company will mail notice of cancellation stating the reason for cancellation to the first
Named Insured, any mortgagee or lienholder known to the Company and to the agent or bro-
ker.

C. Section D., CANCELLATION AND NONRENEWAL, Item 2., Nonrenewal, is replaced by the following:
2. Nonrenewal

a. If the Company decides not to renew or continue this policy, the Company will mail the first
Named Insured, the agent or broker, and any mortgagee or leinholder known to the Company
written notice stating the reason for nonrenewal at least 60 days before the end of the policy
period. If the Company offers to renew or continue and the first Named Insured does not ac-
cept, this policy will terminate at the end of the current policy period. Failure to pay the re-

Includes copyrighted material of Insurance Services Office, Inc., with its permission
Page 2 of 3

KTK-CMB-295T670-1-16

out:blank 6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 81 of 90 PageID #:882

MS C8 69 07 05

quired renewal or continuation premium when due shall mean that the first Named Insured
has not accepted the Company's offer.

If the Company fails to mail proper notice of nonrenewal and the first Named Insured obtains
other insurance, this policy will end on the effective date of that insurance.

The following provision applies only if this policy covers residential properties occupied by 4
families or less:

if this policy has been issued to the Insured and in effect with the Company for 5 or more
years, the Company may not fail to renew this policy unless:

(1) The policy was obtained by misrepresentation or fraud;
(2) The risk originally accepted has measurably increased; or

(3) The first Named Insured received 60 days notice of the Company's intent not to renew as
provided in 2.a. above.

The following is added to Section D., CANCELLATION AND NONRENEWAL:
Mailing of Notices

The Company will mail cancellation and nonrenewal notices to the last addresses know to the
Company. Proof of mailing will be sufficient proof of notice.

Includes copyrighted material of Insurance Services Office, Inc., with its permission
Page 3 of 3

KTK-CMB-295T670-1-16

Page 77 of

6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 82 of 90 PageID #:882

MS C8 70 10 10

ILLINOIS CHANGES

This endorsement modifies insurance provided under this policy with respect to all locations in and cover-
ages provided with respect to locations in the state of Illinois.

A. CHANGES TO THE GENERAL CONDITIONS
1. The following applies to Section C., APPRAISAL:
If this policy covers:
a. The following in a. and b., then Paragraphs b. and 2. apply:

(1) Real property used principally for residential purposes up to and including a four family
dwelling; or

(2) Household or personal property that is usual or incidental to the occupancy of any prem-
ises used for residential purposes;

b. Section C., APPRAISAL, is amended in part to read:

(1) Each party will pay its own appraiser and bear the other expenses of the appraisal and
umpire equally, except as provided in (2) below.

(2) The Company will pay the Insured’s appraiser fee and the umpire's appraiser fee, if the
following conditions exist:

(i) The insured demanded the appraisal; and

(ii) The full amount of loss, as set by the Insured’s appraiser, is agreed to by the Compa-
ny’s appraiser or by the umpire.

2. Section F., Concealment, Misrepresentation Or Fraud, is replaced by the following:
F. Concealment, Misrepresentation Or Fraud

1. This policy is void if the Insured or any other person or entity insured under this policy, at
any time, commits fraud or conceals or misrepresents a fact in the process leading to the
issuance of this insurance, and such fraud, concealment or misrepresentation is stated in
the policy or endorsement or in the written application for this policy and:

a. Was made with actual intent to deceive; or

b. Materially affected either the Company's decision to provide this insurance or the
hazard assumed by the Company.

However, this condition will not serve as a reason to void this policy after the policy has
been in effect for one year or one policy term, whichever is less.

2. This policy is void if the Insured or any other person or entity insured under this policy, at
any time subsequent to the issuance of this insurance, commits fraud or intentionally con-
ceals or misrepresents a material fact relating to:

a. This policy;

b. The Covered Property:

c. The Insured's interest in the Covered Property; or
d. Acclaim under this policy.

3. Notwithstanding the limitations stated in 1. above, the Company may cancel this policy in
accordance with the terms of the Cancellation and Nonrenewal General Condition.

3. The following is added to Section M., LEGAL ACTION AGAINST THE COMPANY:

The two year period for legal action against the Company is extended by the number of days be-
tween the date the proof of loss is filed with the Company and the date the Company denies the
claim in whole or part.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Page 1 of 2
KTK-CMB-295T670-1-16

Page 78 of

6/13/2C¢
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 83 of 90 PageID #:882

MS C8 70 10 10

B. CHANGE TO THE PROPERTY COVERAGE FORM

The following exclusion and related provisions are added to Section D.2., EXCLUSIONS in the Prop-
erty Coverage Form:

1.

The Company will not pay for loss or damage arising out of any act an Insured commits or con-
spires to commit with the intent to cause a loss.

In the event of such loss, no Insured is entitled to coverage, even Insured’s who did not commit or
conspire to commit the act causing the loss.

However, this exclusion will not apply to deny payment to an innocent co-Insured who did not co-
operate in or contribute to the creation of the loss if:

a. The loss arose out of a pattern of criminal domestic violence; and
b. The perpetrator of the loss is criminally prosecuted for the act causing the loss.

If the Company pays a claim pursuant to B.2. of this endorsement, the Company's payment to the
Insured is limited to that Insured's insurable interest in the property less any payments the Com-
pany first made to a mortgagee or other party with a legal secured interest in the property. In no
event will the Company pay more than the Limit of Insurance.

includes copyrighted material of Insurance Services Office, Inc., with its permission.
Page 2 of 2

KTK-CMB-295T670-1-16

Page 79 of

6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 84 of 90 PageID #:882 Page 80 of

PN T1 89 10 15

NOTICE TO POLICY HOLDERS

JURISDICTIONAL INSPECTIONS OF EQUIPMENT IN THE

UNITED STATES OF AMERICA
(INCLUDING ITS TERRITORIES AND POSSESSIONS)

Dear Policyholder,

Many states and some cities issue certificates permitting the continued operation of certain equipment such as
boilers, water heaters, pressure vessels, etc. Periodic inspections are normally required to renew these certifi-
cates. In most jurisdictions, insurance company employees who have been licensed by the jurisdictions are au-
thorized to perform these inspections.

if:

e You own or operate equipment that requires a certificate from a state or city within the United States of Amer-
ica (including its territories and possessions) to operate legally, and
We insure that equipment under this Policy, and
You would like us to perform the next required inspection;

Then:
Cail this toll-free number — 1-800-425-4119

When you call this number, our representative will ask you for the following information:
Name of your business (as shown on this Policy)

Policy Number

Location where the equipment is located, including Zip Code

Person to contact and phone number for scheduling of inspection

Type of equipment requiring inspection

Certificate inspection date and certificate number

Or:
Fill in the information on the following form and fax it to the toll free number indicated on that form.

Please note the following:

° Your jurisdiction may charge you a fee for renewing a certificate. It is your responsibility to pay such a fee.
¢ All the provisions of the INSPECTIONS AND SURVEYS Condition apply to the inspections described in this
notice.

REMINDER

If new equipment is installed or old equipment replaced that requires a jurisdictional inspection please let us know
by calling our toll free number listed above.

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 1 of 2

KTK-CMB-295T670-1-16

out:blank 6/13/20
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 85 of 90 PagelID #:882 _— Page 8] of
PN T1 89 10 15

REQUEST FOR JURISDICTIONAL INSPECTION
OF EQUIPMENT IN THE UNITED STATES OF AMERICA
(INCLUDING ITS TERRITORIES AND POSSESSIONS)

Name of Business (as shown on policy):

 

Policy Number:

 

Location of Equipment:

 

 

 

 

City State Zip Code

inspection Contact Name for ALL locations:

 

Phone:

 

Equipment Type Certificate Number Certificate Expiration

Date

 

Fax Form to 1 877-764-9535

Completed by: Phone Number:

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 2 of 2

KTK-CMB-295T670-1-16

out:blank 6/13/26
Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 86 of 90 PagelD #:882 _— Page 82 of

PN T4 54 01 08

IMPORTANT NOTICE REGARDING INDEPENDENT AGENT
AND BROKER COMPENSATION

For information about how Travelers compensates independent agents and brokers, please visit
www.Travelers.com, or you may request a written copy from Marketing at One Tower Square, 2GSA,
Hartford, Connecticut 06183.

Toll Free Telephone Number: 1-866-904-8348

Page 1 of 1
KTK-CMB-295T670-1-16

out:blank 6/13/2C
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 87 of 90 PagelD #:882 _ Page 83 of

PN T5 68 07 12

IMPORTANT NOTICE — COMPLAINTS - ILLINOIS

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS
CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS NOTICE,
THE PROVISIONS OF YOUR POLICY PREVAIL.

If you are having problems you may contact your insurance agent directly or you may contact the
company at:
Mail: Consumer Affairs
One Tower Square,
Hartford, CT 06183
Phone: (860) 277-1561 or

Email: consumeraffairs@travelers.com

The address of the consumer complaint division of the Illinois Department of Insurance is:

llincis Department of Insurance
Consumer Division

320 W Washington St
Springfield, IL 62767

Complaints may also be filed electronically to the Illinois Department of Insurance at
https: //insurance. illinois. gov/applications/ComplaintForms/default. aspx

Page 1 of 1
KTK-CMB-295T670-1-16

6/13/2C
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 88 of 90 PagelD #882 Page 84 of

PN T9 11 03 12

IMPORTANT NOTICE — RELIGIOUS FREEDOM PROTECTION AND CIVIL
UNION ACT — ILLINOIS

NO COVERAGE !S PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF
YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE
INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES
UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS
ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND
THIS NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.

The Illinois Religious Freedom Protection and Civil Union Act provides that persons of the same or opposite sex
who enter into a civil union must be afforded the same obligations, protections, and legal rights as married
persons. This law became effective June 1, 2011, and is designed to ensure that civil unions and marriage are
treated identically under Illinois law. In accordance with law, this policy will be interpreted to provide the same
benefits and protections to persons in a civil union or in a marriage.

Includes copyrighted material of Insurance Services Office, inc. with its permission.
Page 1 of 1
KTK-CMB-295T670-1-16

6/13/2¢
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 89 of 90 PagelID #:882

TRIAO1 01 15

FEDERAL TERRORISM RISK
INSURANCE ACT DISCLOSURE

This endorsement provides supplementary information regarding the insurance provided under this policy.

The federal Terrorism Risk Insurance Act of 2002 as amended (“TRIA’) establishes a program under
which the Federal Government may partially reimburse “insured Losses” (as defined in TRIA) caused by
“Acts Of Terrorism” (as defined in TRIA). “Act Of Terrorism” is defined in Section 102(1) of TRIA to mean
any act that is certified by the Secretary of the Treasury — in consultation with the Secretary of Homeland
Security and the Attorney General of the United States — to be an act of terrorism; to be a violent act or an
act that is dangerous to human life, property, or infrastructure; to have resulted in damage within the
United States, or outside the United States in the case of certain air carriers or vessels or the premises of
a United States Mission; and to have been committed by an individual or individuals as part of an effort to
coerce the civilian population of the United States or to influence the policy or affect the conduct of the
United States Government by coercion.

The Federal Government's share of compensation for such Insured Losses is established by TRIA and is
a percentage of the amount of such Insured Losses in excess of each Insurer's “Insurer Deductible” (as
defined in TRIA), subject to the “Program Trigger” (as defined in TRIA). Through 2020, that percentage is
established by TRIA as follows:

85% with respect to such Insured Losses occurring in calendar year 2015.
84% with respect to such Insured Losses occurring in calendar year 2016.
83% with respect to such Insured Losses occurring in calendar year 2017.
82% with respect to such Insured Losses occurring in calendar year 2018.
81% with respect to such Insured Losses occurring in calendar year 2019.
80% with respect to such Insured Losses occurring in calendar year 2020.

in no event, however, will the Federal Government be required to pay any portion of the amount of such
Insured Losses occurring in a calendar year that in the aggregate exceeds $100 billion, nor will any
insurer be required to pay any portion of such amount provided that such Insurer has met its Insurer
Deductible. Therefore, if such Insured Losses occurring in a calendar year exceed $100 billion in the
aggregate, the amount of any payments by the Federal Government and any coverage provided by this
policy for losses caused by Acts Of Terrorism may be reduced.

The charge for such Insured Losses is included in the total premium for this policy. The charge that has
been included for such Insured Losses under this policy is the amount indicated below, and does not
include any charge for the portion of such Insured Losses covered by the Federal Government under the
TRIA:

$ 4,136

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 1 of 1

KTK-CMB-295T670-1-16

Page 85 of

6/13/20
out:blank

Case: 1:18-cv-06576 Document #: 79-1 Filed: 10/30/19 Page 90 of 90 PagelID #:882

TR IA 04 01 15

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies the insurance provided under this policy.

The following is added to this policy. This provision can limit coverage for any loss arising out of a
“certified act of terrorism” if such loss is otherwise covered by this policy.

If aggregate insured losses attributable to “certified acts of terrorism” exceed $100 billion in a calendar
year and the Company has met its insurer deductible under “TRIA’, the Company will not be liable for the
payment of any portion of the amount of such losses that exceeds $100 billion, and in such case, insured
losses up to that amount are subject to pro rata allocation in accordance with procedures established by
the Secretary of the Treasury.

"Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance
with the provisions of “TRIA’, to be an act of terrorism pursuant to “TRIA”. The criteria contained in “TRIA”
for a "certified act of terrorism" include the following:

4. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
insurance subject to "TRIA”; and

2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
committed by an individual or individuals, as part of an effort to coerce the civilian population of the
United States or to influence the policy or affect the conduct of the United States Government by
coercion.

“TRIA"” means the federal Terrorism Risk Insurance Act of 2002 as amended.

© 2015 The Travelers Indemnity Company. All rights reserved.
Page 1 of 1

KTK-CMB-295T670-1-16

Page 86 of

6/13/20
